Exhibit 10.1


EXECUTION VERSION

--------------------------------------------------------------------------------



FIVE-YEAR CREDIT AGREEMENT
dated as of
June 27, 2016,
among
BEST BUY CO., INC.,
The SUBSIDIARY GUARANTORS Party Hereto,
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


$1,250,000,000


J.P. MORGAN CHASE BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
COMPASS BANK,
CITIGROUP GLOBAL MARKETS INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent
BANK OF AMERICA, N.A.,
COMPASS BANK
and
CITIBANK, N.A.,
as Documentation Agents



--------------------------------------------------------------------------------

[CS&M C/M 06702-004]







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Classification of Loans and Borrowings
27


SECTION 1.03.
Terms Generally
27


SECTION 1.04.
Accounting Terms; GAAP
28



ARTICLE II

The Credits
SECTION 2.01.
The Commitments
29


SECTION 2.02.
Loans and Borrowings
29


SECTION 2.03.
Requests for Syndicated Borrowings
30


SECTION 2.04.
Competitive Bid Procedure
31


SECTION 2.05.
[Reserved]
33


SECTION 2.06.
Letters of Credit
33


SECTION 2.07.
Funding of Borrowings
41


SECTION 2.08.
Interest Elections
41


SECTION 2.09.
Termination, Reduction and Increase of the Commitments
43


SECTION 2.10.
Repayment of Loans; Evidence of Debt
46


SECTION 2.11.
Prepayment of Loans
47


SECTION 2.12.
Fees
47


SECTION 2.13.
Interest
48


SECTION 2.14.
Alternate Rate of Interest
49


SECTION 2.15.
Increased Costs
50


SECTION 2.16.
Break Funding Payments
52


SECTION 2.17.
Taxes
52


SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
57


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
59


SECTION 2.20.
Extension of Commitment Termination Date
61


SECTION 2.21.
Defaulting Lenders
63
























--------------------------------------------------------------------------------


ii




ARTICLE III
Guarantee
SECTION 3.01.
The Guarantee
65


SECTION 3.02.
Obligations Unconditional
65


SECTION 3.03.
Reinstatement
66


SECTION 3.04.
Subrogation
67


SECTION 3.05.
Remedies
67


SECTION 3.06.
Instrument for the Payment of Money
67


SECTION 3.07.
Continuing Guarantee
67


SECTION 3.08.
Rights of Contribution
67


SECTION 3.09.
General Limitation on Guarantee Obligations
68


SECTION 3.10.
Designation of Subsidiary Guarantors
68


SECTION 3.11.
Release of Guarantees
69



ARTICLE IV
Representations and Warranties
SECTION 4.01.
Organization
69


SECTION 4.02.
Authorization; Enforceability
69


SECTION 4.03.
Governmental Approvals; No Conflicts
69


SECTION 4.04.
Financial Condition; No Material Adverse Change
70


SECTION 4.05.
Properties
70


SECTION 4.06.
Litigation and Environmental Matters
70


SECTION 4.07.
Compliance with Laws and Agreements
71


SECTION 4.08.
Investment Company Status
71


SECTION 4.09.
Taxes
71


SECTION 4.10.
ERISA
71


SECTION 4.11.
Subsidiaries
71


SECTION 4.12.
Federal Reserve Regulations
71



ARTICLE V
Conditions
SECTION 5.01.
Effective Date
72


SECTION 5.02.
Each Credit Event
73










--------------------------------------------------------------------------------

iii




ARTICLE VI
Affirmative Covenants
SECTION 6.01.
Financial Statements, Rating Changes and Other Information
74


SECTION 6.02.
Notices of Material Events
75


SECTION 6.03.
Existence; Conduct of Business
76


SECTION 6.04.
Payment of Obligations
76


SECTION 6.05.
Maintenance of Properties; Insurance
76


SECTION 6.06.
Books and Records; Inspection Rights
76


SECTION 6.07.
Compliance with Laws
77


SECTION 6.08.
New Specified Subsidiaries to Become Subsidiary Guarantors
77


SECTION 6.09.
Use of Proceeds; Federal Reserve Regulations
77



ARTICLE VII
Negative Covenants
SECTION 7.01.
Subsidiary Indebtedness
78


SECTION 7.02.
Liens
79


SECTION 7.03.
Fundamental Changes
81


SECTION 7.04.
Restrictive Agreements
82


SECTION 7.05.
Transactions with Affiliates
83


SECTION 7.06.
Certain Financial Covenants
83


SECTION 7.07.
Investments in Foreign Subsidiaries
83



ARTICLE VIII
Events of Default
ARTICLE IX
Agency
SECTION 9.01.
Administrative Agent
86


SECTION 9.02.
Bookrunners, Etc
90










--------------------------------------------------------------------------------

iv




ARTICLE X
Miscellaneous
SECTION 10.01.
Notices
91


SECTION 10.02.
Waivers; Amendments
93


SECTION 10.03.
Expenses; Indemnity; Damage Waiver
94


SECTION 10.04.
Successors and Assigns
97


SECTION 10.05.
Survival
101


SECTION 10.06.
Counterparts; Integration; Effectiveness; Electronic Execution
102


SECTION 10.07.
Severability
102


SECTION 10.08.
Right of Setoff
102


SECTION 10.09.
Governing Law; Jurisdiction; Etc.
103


SECTION 10.10.
WAIVER OF JURY TRIAL
104


SECTION 10.11.
Headings
104


SECTION 10.12.
Treatment of Certain Information; Confidentiality
104


SECTION 10.13.
Non-Public Information
105


SECTION 10.14.
USA PATRIOT Act
106


SECTION 10.15.
Interest Rate Limitation
106


SECTION 10.16.
No Fiduciary Relationship
106


SECTION 10.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
107



SCHEDULE 2.01 ‑ Commitments
SCHEDULE 2.06(a) ‑ Existing Letters of Credit
SCHEDULE 2.06(b) ‑ LC Commitments
SCHEDULE 4.11 ‑ Subsidiaries
SCHEDULE 7.01 ‑ Existing and Available Indebtedness
SCHEDULE 7.02 ‑ Certain Existing Liens
SCHEDULE 7.04 ‑ Restrictive Agreements


EXHIBIT A ‑ Form of Assignment and Assumption
EXHIBIT B ‑ Form of Borrowing Request
EXHIBIT C ‑ Form of Form of Guarantee Assumption Agreement
EXHIBIT D-1 ‑ Form of U.S. Tax Compliance Certificate for Foreign Lenders That
Are Not Partnerships
EXHIBIT D-2 ‑ Form of U.S. Tax Compliance Certificate for Foreign Participants
That Are Not Partnerships
EXHIBIT D-3 ‑ Form of U.S. Tax Compliance Certificate for Foreign Participants
That Are Partnerships
EXHIBIT D-4 ‑ Form of U.S. Tax Compliance Certificate for Foreign Lenders That
Are Partnerships









--------------------------------------------------------------------------------






FIVE-YEAR CREDIT AGREEMENT dated as of June 27, 2016, among BEST BUY CO., INC.,
the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.
The Borrower (as hereinafter defined) has requested that the Lenders (as
hereinafter defined) make extensions of credit (by means of loans and letters of
credit) to the Borrower in an original aggregate principal or face amount not
exceeding $1,250,000,000 at any one time outstanding in Dollars. The Lenders are
prepared to extend such credit upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement (including the
introductory paragraph hereto), the following terms have the meanings specified
below:
“364-Day Credit Agreement” means any credit agreement establishing a 364-day
revolving credit facility of the Borrower that is entered into after the date
hereof (as it may be amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth
herein)), among the Borrower, the Subsidiary Guarantors party thereto, any
agents party thereto and the lenders party thereto.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Additional Commitment Lender” means any Person that is an Eligible Assignee and
that agrees to provide a Commitment or (in the case of an existing Lender)
agrees to increase the amount of its Commitment, in each case pursuant to
Section 2.09(e) or 2.20, with the consent of the Administrative Agent and each
Issuing Lender (in each case, such consent not to be unreasonably withheld).
“Adjusted LIBO Rate” means, for the Interest Period for any Syndicated
Eurocurrency Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate for such Interest Period.
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, and its successors
in such capacity as provided in Article IX.
“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.







--------------------------------------------------------------------------------

2


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Five-Year Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in Dollars with a maturity of one month plus 1%. For purposes of clause
(c) above, the Adjusted LIBO Rate on any day shall be based on the LIBO Screen
Rate (or, in the event the LIBO Screen Rate is not available for such maturity
of one month, the Interpolated Rate) at approximately 11:00 a.m., London time,
on such day for deposits in Dollars with a maturity of one month; provided that
if such rate shall be less than zero, such rate shall be deemed to be zero. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, as the case may be.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If all of the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Applicable Rate” means, for any day, with respect to any Syndicated ABR Loan or
Syndicated Eurocurrency Loan, or with respect to the facility fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption ABR Spread, Eurocurrency Spread or Facility Fee Rate, as the
case may be, based upon the applicable Moody’s Rating and/or S&P Rating,
respectively, applicable on such date:





























--------------------------------------------------------------------------------

3


S&P Rating/
Moody’s Rating
ABR Spread
Eurocurrency Spread
Facility Fee Rate
Category 1 
A-/A3 or higher
0.000%
0.900%
0.100%
Category 2 
BBB+/Baa1
0.000%
1.000%
0.125%
Category 3 
BBB/Baa2
0.100%
1.100%
0.150%
Category 4 
BBB-/Baa3
0.300%
1.300%
0.200%
Category 5 
BB+/Ba1 or lower, or unrated
0.500%
1.500%
0.250%





For purposes of the foregoing, (a) if any of Moody’s or S&P shall not have in
effect a Moody’s Rating or an S&P Rating, as the case may be (other than by
reason of the circumstances referred to in the last sentence of this
definition), then the Borrower and the Lenders shall negotiate in good faith to
amend this definition to reflect the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, such rating agency
shall be deemed to have established a rating in Category 5; (b) if the Moody’s
Rating or the S&P Rating established or deemed to have been established by
Moody’s or S&P, as the case may be, shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings, unless the
ratings differ by two or more categories, in which case the Applicable Rate
shall be based on the Category one level below that corresponding to the higher
rating; and (c) if the Moody’s Rating or the S&P Rating established or deemed to
have been established by Moody’s or S&P, as the case may be, shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 6.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a







--------------------------------------------------------------------------------

4


Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Arranger” means each of JPMorgan, U.S. Bank National Association, Compass Bank,
Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in its capacity as joint lead arranger and joint bookrunner for the
credit facility established hereunder.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Auto-Renewal Letter of Credit” means a Letter of Credit with an initial expiry
date of one year or less after the date of its issuance that has automatic
renewal provisions.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of all of the Commitments.
“Bail-In Action” means, with respect to any applicable EEA Financial
Institution, the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of such
applicable EEA Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided, however, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.







--------------------------------------------------------------------------------

5


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Best Buy Co., Inc., a Minnesota corporation.
“Borrowing” means (a) all Syndicated ABR Loans made, converted or continued on
the same date or (b) Syndicated Eurocurrency Loans or Competitive Loans of the
same Type that have the same Interest Period (or any single Competitive Loan
that does not have the same Interest Period as any other Competitive Loan of the
same Type).
“Borrowing Request” means a request by the Borrower for a Syndicated Borrowing
in accordance with Section 2.03, which shall be, in the case of any such request
in writing, substantially in the form of Exhibit B or such other form as may be
acceptable to the Administrative Agent.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurocurrency Loan, or to a borrowing, a
continuation or conversion of or into, or the Interest Period for, a
Eurocurrency Borrowing, or to a notice by the Borrower with respect to any such
borrowing, payment, prepayment, continuation, conversion, or Interest Period,
that is also a day on which dealings in deposits denominated in Dollars are
carried out in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
otherwise as long-term debt (including the current portion thereof) on a balance
sheet of such Person under GAAP, and the amount of such obligations shall be the
amount thereof set forth on the balance sheet of such Person determined in
accordance with GAAP. Except if clause (b)(ii) of Section 1.04 is disregarded
pursuant to the application of the final proviso set forth in Section 1.04, it
is understood that the term “Capital Lease Obligations” does not include
obligations in respect of operating leases (which, for purposes hereof, shall be
determined in accordance with Section 1.04), including any operating leases
arising under sale and lease back transactions. For purposes of Section 7.02, a
Capital Lease Obligation shall be deemed to be secured by a Lien on the property
being leased and such property shall be deemed to be owned by the lessee.
“Cash Flow Leverage Ratio” means, as of the last day of any Measurement Period,
the ratio of (a) the sum of (i) Net Interest-bearing Indebtedness on such day,
(ii) the principal amount of the Securitization Transactions on such day plus
(iii) six times Rental and Lease Expense for the Measurement Period ended on
such day, to (b) the sum of EBITDA and Rental and Lease Expense for the
Measurement Period ended on such day.







--------------------------------------------------------------------------------

6


“Change in Control” means either (a) any Person or two or more Persons acting in
concert acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act), directly or
indirectly, of common stock of the Borrower representing 50% or more of the
combined voting power of all common stock of the Borrower entitled to vote in
the election of directors or (b) occupation at any time of a majority of the
seats (other than vacant seats) on the board of directors of the Borrower by
Persons who were not (i) directors of the Borrower on the date hereof, (ii)
nominated or appointed by the board of directors of the Borrower or (iii)
approved by the board of directors of the Borrower as director candidates prior
to their election.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued; and provided further that the determination by
any Lender of any additional amount owing to it, to the extent claimed in
reliance on the preceding proviso, shall be made in good faith in a manner
generally consistent with such Lender’s standard practices and only if such
Lender seeks, or intends to seek, reimbursement for such additional amounts
under other syndicated credit facilities involving similarly situated borrowers
under which such Lender is a lender and may seek such reimbursement.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Syndicated Loans or
Competitive Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Syndicated Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment or, in the case of an
Additional Commitment Lender, in the agreement reflecting its Commitment
Increase (in the case of Section 2.09) or its new or additional commitment (in
the case of







--------------------------------------------------------------------------------

7


Section 2.20), as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,250,000,000.
“Commitment Increase” has the meaning set forth in Section 2.09(e).
“Commitment Increase Date” has the meaning set forth in Section 2.09(e).
“Commitment Termination Date” means (a) June 27, 2021 (or, if such date is not a
Business Day, the immediately preceding Business Day) or (b) with respect to any
Lender the Commitment of which has been extended pursuant to Section 2.20, the
date to which such Lender’s Commitment has been so extended.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any other Obligor pursuant to any Loan Document or the transactions
contemplated therein that is distributed to the Administrative Agent, any Lender
or any Issuing Lender by means of electronic communications pursuant to Section
10.01, including through the Platform.
“Competitive”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are made pursuant to
Section 2.04.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.







--------------------------------------------------------------------------------

8


“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, (ii) to fund any portion of its participations in Letters of Credit or
(iii) to pay to the Administrative Agent, any Issuing Lender or any other Lender
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified in writing, including,
if applicable, by reference to a specific Default) has not been satisfied, (b)
has notified the Borrower, the Administrative Agent or any Issuing Lender in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent or any Issuing
Lender, made in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt by the Administrative Agent or such Issuing Lender
of such certification, (d) has become the subject of a Bankruptcy Event or (e)
has, or has a Lender Parent that has, become the subject of a Bail-In Action.
“Documentary Letter of Credit” means a Letter of Credit which requires that the
drafts thereunder be accompanied by a document of title covering or securing
title to the goods acquired with the proceeds of such drafts.
“Documentation Agent” means each of Bank of America, N.A., Compass Bank and
Citibank, N.A., in its capacity as documentation agent for the credit facility
established hereunder.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Securitization Transaction” means any transfer by the Borrower or any
of its Domestic Subsidiaries of its accounts receivable or interests (including
security interests) therein  (a) to a trust, partnership, corporation, limited
liability company or other entity, which transfer is funded in whole or in part,
directly or indirectly, by the incurrence or issuance by the transferee or
successor transferee of Indebtedness or other securities that are to receive
payments from, or that represent interests in, the cash flow derived from such
accounts receivable or interests therein, or (b) directly to one or more
investors or other purchasers.
“Domestic Subsidiary” means any Subsidiary of the Borrower organized or
incorporated under the laws of any State within the United States of America or
the District of Columbia.







--------------------------------------------------------------------------------

9


“EBITDA” means, for any period, the consolidated net earnings (loss) of the
Borrower and its consolidated Subsidiaries determined in accordance with GAAP
(but excluding therefrom any portion thereof attributable to any noncontrolling
interest in a Subsidiary) plus (a) to the extent deducted in determining such
consolidated net earnings (loss), the sum of (i) interest expense (net of
interest income), income tax expense and depreciation and amortization, all as
determined in accordance with GAAP, (ii) extraordinary, non-recurring or unusual
charges or losses, (iii) charges resulting from the application of FASB
Statement Number 123 (Revised), (iv) other non-cash charges, and (v) losses
arising from the sale of assets other than in the ordinary course of business,
minus (b) to the extent included in such consolidated net earnings (loss),
extraordinary gains and gains arising from the sale of assets other than in the
ordinary course of business.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the Administrative Agent declares this
Agreement effective as provided in Section 5.01.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, (i) a
Defaulting Lender or a Lender Parent thereof, (ii) the Borrower or any
Subsidiary or other Affiliate of the Borrower, (iii) a natural person or (iv) a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person, other than, in the case of this clause
(iv), any such holding company, investment vehicle or trust that (A) has not
been established for the primary purpose of acquiring Loans or Commitments, (B)
is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, (C) has assets greater than $25,000,000 and (D)
makes or purchases commercial loans and similar extensions of credit in the
ordinary course of its business as significant part of its activities.







--------------------------------------------------------------------------------

10


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of conversion, Indebtedness that
is convertible into any such Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) a failure by any Plan
to meet the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA.







--------------------------------------------------------------------------------

11


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to (a) in the case of a Syndicated Loan or a
Syndicated Borrowing, the Adjusted LIBO Rate, or (b) in the case of a
Competitive Loan or a Competitive Borrowing, the LIBO Rate.
“Events of Default” has the meaning specified in Article VIII.
“Excess Funding Guarantor” has the meaning specified in Section 3.08.
“Excess Payment” has the meaning specified in Section 3.08.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Subsidiary Guarantor hereunder
or under any other Loan Document, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes or minimum Taxes (in lieu of net income
Taxes), and branch profits Taxes imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof), (b) any Taxes that are Other
Connection Taxes, (c) in the case of a Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b) or 2.20(b)), any withholding
Tax that is imposed by the United States of America on amounts payable to such
Lender at the time such Lender becomes a party hereto (or designates a new
lending office), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a) or 2.17(c), (d) Taxes
attributable to such Lender’s or Issuing Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 2.17(f), and (e) any
U.S. Federal withholding Taxes imposed under FATCA.
“Existing Commitment Termination Date” has the meaning set forth in
Section 2.20(a).
“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
June 30, 2014, among the Borrower, the subsidiary guarantors party thereto,
JPMorgan, as administrative agent, and the lenders party thereto.







--------------------------------------------------------------------------------

12


“Existing Letters of Credit” means each letter of credit previously issued for
the account of the Borrower pursuant to the Existing Credit Agreement that is
(a) outstanding on the Effective Date and (b) listed on Schedule 2.06(a).
“Extension Closing Date” has the meaning set forth in Section 2.20(a).
“Extension Request” has the meaning set forth in Section 2.20(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any intergovernmental
agreements entered into thereunder and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero.
“Financial Officer” means the principal financial officer, chief financial
officer, principal accounting officer, treasurer, controller or
director-treasury of the Borrower; provided that, when such term is used in
reference to any document executed by, or a certification of, a Financial
Officer, the secretary or assistant secretary of the Borrower shall have,
theretofore (including on the Effective Date) or concurrently therewith,
delivered an incumbency certificate to the Administrative Agent as to the
authority of such individual.
“Fixed Rate” means, with respect to any Competitive Loan (other than a
Competitive Eurocurrency Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid. When
used in reference to any Loan or Borrowing, “Fixed Rate” refers to whether such
Loan, or the Loans comprising such Borrowing, are Competitive Loans bearing
interest at a Fixed Rate.
“Foreign Lender” means any Lender that is not a “United States Person” as
defined in Section 7701(a)(30) of the Code.
“Foreign Securitization Transaction” means any transfer by any Foreign
Subsidiary of its accounts receivable or interests (including security
interests) therein (a) to a trust, partnership, corporation, limited liability
company or other entity, which transfer is funded in whole or in part, directly
or indirectly, by the incurrence or issuance by the transferee or successor
transferee of Indebtedness or other securities that are to receive payments
from, or that represent interests in, the cash flow derived from such accounts
receivable or interests therein, or (b) directly to one or more investors or
other purchasers.







--------------------------------------------------------------------------------

13


“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
“Foreign Subsidiary Holding Corporation” means a Domestic Subsidiary
substantially all the assets of which are capital stock and/or Indebtedness of
one or more Foreign Subsidiaries that are “controlled foreign corporations”
within the meaning of Section 957 of the Code.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C by (a) any Domestic Subsidiary that,
pursuant to Section 6.08, is required to become a “Subsidiary Guarantor”
hereunder or (b) any Domestic Subsidiary that, pursuant to Section 3.10, is
designated a “Subsidiary Guarantor” by the Borrower, in each case in favor of
the Administrative Agent.
“Guaranteed Obligations” has the meaning set forth in Section 3.01.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any







--------------------------------------------------------------------------------

14


nature regulated as “toxic” or “hazardous” or as a “pollutant” or “contaminant”
by any Governmental Authority.
“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan (including the Borrower’s omnibus stock and incentive plan
and the Borrower’s employee stock purchase plan) providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or its Subsidiaries shall be a Hedging Agreement.
“Indebtedness” means, with respect to any Person at any time of determination,
without duplication, (a) all obligations of such Person for borrowed money,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid or accrued by such Person, (d) all
obligations of such Person for the deferred purchase price of property not
constituting a current liability, (e) all Capital Lease Obligations of such
Person, (f) all obligations of such Person, actual or contingent, as an account
party in respect of letters of credit or bankers’ acceptances, (g) all
Guarantees by such Person of Indebtedness of others and (h) all Indebtedness of
others secured by any Lien on property owned by such Person, whether or not the
Indebtedness secured thereby has been assumed. The Indebtedness of any Person
shall include the Indebtedness of any other Person (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Except if clause
(b)(ii) of Section 1.04 is disregarded pursuant to the application of the final
proviso set forth in Section 1.04, it is understood that the term “Indebtedness”
does not include obligations in respect of operating leases (which, for purposes
hereof, shall be determined in accordance with Section 1.04), including any
operating leases arising under sale and lease back transactions.
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of the Borrower or any Subsidiary Guarantor,
other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 10.03(b).
“Interest Coverage Ratio” means, for any Measurement Period, the ratio of (a)
the sum of EBITDA and Rental and Lease Expense for such Measurement Period to
(b) the sum of Net Interest Expense/Income and Rental and Lease Expense for such
Measurement Period.
“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.08.







--------------------------------------------------------------------------------

15


“Interest Payment Date” means (a) with respect to any Syndicated ABR Loan, each
Quarterly Date, (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period for a
Eurocurrency Loan of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at three‑month intervals after the
first day of such Interest Period and (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period therefor and, in the case of any Interest
Period for a Fixed Rate Loan of more than 90 days’ duration (unless otherwise
specified in the applicable Competitive Bid Request), each day prior to the last
day of such Interest Period that occurs at 90‑day intervals after the first day
of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Loan.
“Interest Period” means:
(a)    for any Syndicated Eurocurrency Loan or Borrowing, the period commencing
on the date of such Loan or Borrowing and ending on the day that is seven days
or the numerically corresponding day in the calendar month that is one, two,
three or six months (or, with the consent of each Lender, twelve months)
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request;
(b)    for any Competitive Eurocurrency Loan or Borrowing, the period commencing
on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Competitive Bid Request; and
(c)    for any Fixed Rate Loan or Borrowing, the period (which shall not be less
than seven days or more than 360 days) commencing on the date of such Loan or
Borrowing and ending on the date specified in the applicable Competitive Bid
Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurocurrency Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) any Interest Period must comply with Section 2.02(d).
For purposes hereof, the date of a Loan or Borrowing initially shall be the date
on which such Loan or Borrowing is made and, in the case of a Syndicated Loan or
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Loan or Borrowing.
“Interpolated Screen Rate” means, with respect to any Interest Period, a rate
per annum that results from interpolating on a linear basis between (a) the
applicable LIBO







--------------------------------------------------------------------------------

16


Screen Rate for the longest maturity for which a LIBO Screen Rate is available
that is shorter than such Interest Period and (b) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such Interest Period, in each case at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.
“Inventory” means goods held for sale, lease or use by a Person in the ordinary
course of business, as determined in accordance with GAAP.
“Issuing Lender” means each of JPMorgan, U.S. Bank National Association, Bank of
America, N.A., Citibank, N.A., Compass Bank and each other Lender designated by
the Borrower as an “Issuing Lender” hereunder that has agreed to such
designation (and is reasonably acceptable to the Administrative Agent) in
accordance with Section 2.06(j), each in its capacity as an issuer of one or
more Letters of Credit hereunder, in each case so long as such Person shall not
have ceased to be an Issuing Lender hereunder pursuant to a termination in
accordance with Section 2.06(j). Any Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Lender, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Lender shall cause such Affiliate to comply with the
requirements of Section 2.06 with respect to such Letters of Credit).
“JPMorgan” means JPMorgan Chase Bank, N.A.
“LC Commitment” means, with respect to any Issuing Lender, the maximum permitted
amount of the LC Exposure that may be attributable to Letters of Credit issued
by such Issuing Lender. The initial amount of each Issuing Lender’s LC
Commitment is set forth on Schedule 2.06(b) or, in the case of any Issuing
Lender that becomes an Issuing Lender hereunder pursuant to Section 2.06(j), in
a written agreement referred to in such Section or, in each case, such other
maximum permitted amount with respect to any Issuing Lender as may have been
agreed in writing (and notified in writing to the Administrative Agent) by such
Issuing Lender and the Borrower.
“LC Disbursement” means a payment made by an Issuing Lender pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time, adjusted to give
effect to any reallocation under Section 2.21(c) of the LC Exposures of
Defaulting Lenders in effect at such time.
“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.







--------------------------------------------------------------------------------

17


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or in
accordance with Section 2.09 or 2.20, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
(a) if no LIBO Screen Rate shall be available at such time for such Interest
Period but LIBO Screen Rates shall be available for maturities both longer and
shorter than such Interest Period, then the LIBO Rate for such Interest Period
shall be the Interpolated Screen Rate and (b) if the LIBO Rate, determined as
set forth above, shall be less than zero, such rate shall be deemed to be zero.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing for any Interest Period, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) for a period equal in length to such
Interest Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01 or LIBOR02) or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent from time to time in its reasonable discretion.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan Documents” means this Agreement, each Guarantee Assumption Agreement, each
agreement referred to in Section 2.06(j), each agreement referred to in Section
2.09(e)(ii)(B) and each agreement referred to in Section 2.20(b).
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.







--------------------------------------------------------------------------------

18


“Margin Stock” means “margin stock” within the meaning of Regulation U issued by
the Board, as from time to time amended.
“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations, or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) material impairment of the ability of the Obligors taken
as a whole to perform any material obligation under any Loan Document to which
such Person is or becomes a party or (c) material impairment of any of the
material rights of, or benefits available to, the Administrative Agent, the
Issuing Lenders or the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) and Securitization Transactions, or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrower and its Subsidiaries
in an aggregate principal amount exceeding $150,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of (a) the obligations
of the Borrower or any of its Subsidiaries in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time and (b) any Securitization
Transaction shall be determined as set forth in the definition of such term.
“Material Subsidiary” means, at any time, with respect to any fiscal year of the
Borrower, any Subsidiary which accounted for an amount equal to or greater than
5.0% of the consolidated aggregate revenues of the Borrower for such fiscal
year, provided that, notwithstanding the foregoing, each Subsidiary Guarantor
shall be deemed to be a “Material Subsidiary”.
“Measurement Period” means a period of four consecutive fiscal quarters ending
on the last day of a fiscal quarter of the Borrower.
“MNPI” means material information concerning the Borrower or any of its Related
Parties or any of their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Exchange Act. For purposes of this definition, “material information”
means information concerning the Borrower, its Related Parties or any of their
securities that could reasonably be expected to be material for purposes of the
United States federal and state securities laws.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
“Moody’s Rating” means Moody’s rating of the Borrower’s long term, non-credit
enhanced, senior unsecured debt.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.







--------------------------------------------------------------------------------

19


“Net Interest-bearing Indebtedness” means, as of the last day of any Measurement
Period, all Indebtedness of the Borrower and its Subsidiaries for borrowed money
or that bears interest (including all Capital Lease Obligations) and that, in
accordance with GAAP, would be classified as long term or short term debt on the
consolidated balance sheet of the Borrower, net of all the cash, cash
equivalents and Permitted Investments held by the Borrower or any Subsidiary as
of such date, in the amount that would be set forth on the consolidated balance
sheet of the Borrower in accordance with GAAP, but excluding any such cash, cash
equivalents and Permitted Investments that (a) are subject to any Liens (other
than Liens in favor of the Administrative Agent, the Issuing Lenders or the
Lenders created under the Loan Documents), (b) are subject to any contractual
restriction or any restriction imposed by any Governmental Authority, in each
case, that materially restricts (i) the use or disposition thereof or (ii) in
the case of any cash, cash equivalents or Permitted Investments denominated in a
currency other than Dollars, the conversion thereof to Dollars, (c) are held to
fund deferred compensation or other pension or other employee benefit
obligations or (d) are held by a Subsidiary, to the extent such Subsidiary (or
any Subsidiary that is its parent company) is subject to any restriction on the
distribution of such cash, cash equivalents or Permitted Investments to the
Borrower without prior approval or waiver (that has not been obtained), pursuant
to the terms of such Subsidiary’s (or any such parent company’s) organizational
documents or any agreement, judgment, order, law or other restriction binding
upon such Subsidiary (or any such parent company); provided that in no event
shall Net Interest-bearing Indebtedness be less than zero.
“Net Interest Expense/Income” means, for any Measurement Period, interest
expense for such Measurement Period minus interest income for such Measurement
Period, in each case calculated on a consolidated basis for the Borrower and its
Subsidiaries in accordance with GAAP.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.20(a).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) Federal Funds Effective Rate
in effect on the preceding Business Day and (b) the Overnight Bank Funding Rate
in effect on the preceding Business Day; provided that if none of such rates are
published for any such preceding Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction at 11:00 a.m., New York City time, on
such day received by the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided further that if the NYFRB Rate,
determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero.
“Obligor” means the Borrower and each Subsidiary Guarantor.







--------------------------------------------------------------------------------

20


“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient, Taxes imposed as a result of
a present or former connection between such recipient and the jurisdiction
imposing such Taxes (other than connections arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan, any other Guaranteed obligation or any
Loan Document).
“Other Taxes” means any and all present or future recording, stamp, court,
documentary, filing, excise, property or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document, except (a) any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment pursuant to a request by
the Borrower under Section 2.19(b) or 2.20(b)) and (b) any Excluded Taxes.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning set forth in Section 10.04(c)(i).
“Participant Register” has the meaning set forth in Section 10.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Permitted Encumbrances” means:
(a)    Liens for Taxes not delinquent or which are being contested in good faith
by appropriate proceedings and for which whatever reserves required by GAAP have
been established;
(b)    Liens consisting of easements, rights-of-way, zoning restrictions,
restrictions on the use of real property, and defects and irregularities in the
title thereto and other similar charges or encumbrances;
(c)    Liens imposed by law, such as landlord’s, materialmens’, mechanic’s,
workmen’s, repairmen’s, carriers’, warehousemans’, vendors’ or other similar
liens







--------------------------------------------------------------------------------

21


and encumbrances arising in the ordinary course of the business of the Borrower
or any of its Subsidiaries, or governmental (federal, state or municipal) Liens
arising out of contracts for the sale of products or services by the Borrower or
any of its Subsidiaries, in each case, securing obligations that are not overdue
by more than 30 days or which are being contested in compliance with
Section 6.04, or deposits or pledges to obtain the release of any of the
foregoing Liens;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, government contracts, supply agreements, utilities,
performance and return-of money bonds contracts, surety and appeal bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)    licenses, leases, or subleases granted to third Persons or to the
Borrower or its Subsidiaries by the Borrower and its Subsidiaries in the
ordinary course of business;
(f)    Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower and
its Subsidiaries (excluding deposits securing the repayment of Indebtedness);
(g)    Liens encumbering deposits made, and Liens encumbering deposit and
securities accounts (or funds, securities or other securities entitlements
credited thereto), to secure obligations of the Borrower or any of its
Subsidiaries arising under insurance relating to customer warranty, service or
repair plans, including any such Liens granted to any financial institution that
has issued a letter of credit for the account of the Borrower or any Subsidiary
supporting any such obligations;
(h)     Liens encumbering customary initial deposits and margin deposits, and
other Liens incurred in the ordinary course of business and which are within the
general parameters customary in the industry securing obligations, under
commodities agreements;
(i)    Liens arising in connection with Capital Lease Obligations; provided that
no such Lien shall extend to or cover any assets other than the assets subject
to the applicable leases;
(j)    any (i) interest or title of a lessor or sublessor under any lease, (ii)
restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii);
(k)    Liens on any property or assets of any Person existing at the time such
Person is merged into or consolidated with the Borrower or any Subsidiary,
provided that such Lien was not incurred in contemplation thereof and does not
extend to any other property of the Borrower or any of its Subsidiaries;







--------------------------------------------------------------------------------

22


(l)    Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;
(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(n)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VIII;
(o)    Liens solely on cash earnest money deposits made by Borrower or any
Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder; provided that such Liens are granted on customary business
terms and in the ordinary course of business of the Borrower or such Subsidiary;
and
(p)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection and (ii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry,
in each case existing solely with respect to cash or cash equivalents.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at the date of acquisition thereof, a credit
rating of at least A-1 from S&P or at least P-1 from Moody’s;
(c)    short-term investments in corporate bonds for which quoted market prices
are readily available and having a credit rating of at least A from S&P or at
least A2 from Moody’s;
(d)    short-term investments in certificates of deposit, banker’s acceptances
and demand or time deposits, in each case maturing within two years from the
date of acquisition thereof, issued or guaranteed by or placed with, and money
market deposit accounts issued or offered by, any commercial bank organized
under the laws of the United States of America or any State thereof, Canada or
any province thereof, Austria, Belgium, China, Denmark, France, Germany,
Ireland, Italy, Luxembourg, Mexico, Netherlands, Spain, Sweden or the United
Kingdom that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary







--------------------------------------------------------------------------------

23


Federal banking regulator or the equivalent in the applicable foreign
jurisdiction) and (ii) has “Tier 1” capital (as defined in the regulations of
its primary Federal banking regulator or the equivalent in the applicable
foreign jurisdiction) of not less than $500,000,000;
(e)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (d) above; and
(f)    in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning set forth in Section 10.01(d).
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Borrower or any ERISA Affiliate.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Pro Rata Share” has the meaning set forth in Section 3.08.
“Quarterly Dates” means the first Business Day following the last day of each
fiscal quarter of the Borrower in each of its fiscal years, the first of which
shall be the first such day after the date hereof.
“Receivables” means all rights of the Borrower or any of its Subsidiaries to
payments (whether constituting accounts, chattel paper, instruments, general
intangibles or otherwise, and including the right to payment of any interest or
finance charges), which rights are identified (or, in the case of future rights
to payments, are expected to be identified) in the accounting records of the
Borrower or such Subsidiary as accounts receivable, as determined in accordance
with GAAP.
“Register” has the meaning set forth in Section 10.04.







--------------------------------------------------------------------------------

24


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, trustees, directors, officers, employees, agents and
advisors of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.
“Rental and Lease Expense” means, for any Measurement Period, all items that
would be classified for such Measurement Period as rental and lease expense that
are included in selling, general and administrative expenses on the consolidated
statement of earnings of the Borrower, in each case determined in accordance
with GAAP, provided that Rental and Lease Expense shall not include any Rental
and Lease Expense incurred during such Measurement Period under leases that have
been assigned to and assumed by any Person (other than the Borrower or a
Subsidiary) or that constitute or relate to discontinued operations, in each
case, for which the Borrower and its Subsidiaries are no longer obligated.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to
Article VIII, and for all purposes after the Loans become due and payable
pursuant to Article VIII or the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders.
“Responsible Officer” means the chief executive officer or the chairman of the
board (if an officer) of the Borrower or a Financial Officer; provided that,
when such term is used in reference to any document executed by, or a
certification of, a Responsible Officer, the secretary or assistant secretary of
the Borrower shall have, theretofore (including on the Effective Date) or
concurrently therewith, delivered an incumbency certificate to the
Administrative Agent as to the authority of such individual.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Syndicated Loans and
its LC Exposure at such time.
“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by the OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.







--------------------------------------------------------------------------------

25


“Securitization Transaction” means any Domestic Securitization Transaction or
any Foreign Securitization Transaction. The “amount” or “principal amount” of
any Domestic Securitization Transaction or Foreign Securitization Transaction
shall be deemed at any time to be the aggregate principal or stated amount of
the Indebtedness or other securities referred to in the definition of the term
“Domestic Securitization Transaction” or “Foreign Securitization Transaction”,
as applicable, or, if there shall be no such principal or stated amount, the
uncollected amount of the accounts receivable or interests therein transferred
pursuant to such Domestic Securitization Transaction or Foreign Securitization
Transaction, as applicable, net of any such accounts receivable or interests
therein that have been written off as uncollectible.
“Specified Subsidiary” means, with respect to any fiscal year of the Borrower,
any Domestic Subsidiary (other than a Foreign Subsidiary Holding Corporation)
which accounted for an amount equal to or greater than 20.0% of the consolidated
revenues of the Borrower for such fiscal year, provided that if, in any fiscal
year of the Borrower, the Subsidiaries (other than Best Buy Stores, L.P.), on a
collective basis, accounted for more than 50.0% of the consolidated revenues of
the Borrower for such fiscal year, then the percentage amount stated in the
clause preceding the proviso clause of this definition shall be automatically
and permanently reduced to 5.0%.
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial, Inc., and any successor to its rating agency business.
“S&P Rating” means S&P’s rating of the Borrower’s long term, non-credit
enhanced, senior unsecured debt.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D of the Board or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a







--------------------------------------------------------------------------------

26


partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.
“Subsidiary Guarantor” means Best Buy Stores, L.P., BBC Investment Co., BBC
Property Co., each Specified Subsidiary that becomes a “Subsidiary Guarantor”
after the date hereof pursuant to Section 6.08 and each Domestic Subsidiary that
becomes a “Subsidiary Guarantor” after the date hereof pursuant to Section 3.10.
“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are made pursuant to Section
2.01.
“Syndication Agent” means U.S. Bank National Association, in its capacity as
syndication agent for the credit facility established hereunder.
“Tangible Net Worth” means, as of any date, the sum for the Borrower and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP, but excluding all amounts attributable to noncontrolling
interests in any Subsidiary), of the following:
(a)    the total assets of the Borrower and its Subsidiaries as shown on the
consolidated balance sheet of the Borrower and its Subsidiaries for the fiscal
quarter or fiscal year of the Borrower most recently ended on or prior to such
date prepared in accordance with GAAP, minus
(b)    the total liabilities of the Borrower and its Subsidiaries as shown on
such consolidated balance sheet, minus
(c)    the net book amount of all assets of the Borrower and its Subsidiaries
shown as intangible assets (including goodwill) on such consolidated balance
sheet.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined







--------------------------------------------------------------------------------

27


by reference to the Adjusted LIBO Rate, the Alternate Base Rate or, in the case
of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Competitive Loan”), by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Competitive Eurocurrency Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Competitive Borrowing”), by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Competitive
Eurocurrency Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise expressly provided herein and
unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein (including this Agreement) shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (c) any







--------------------------------------------------------------------------------

28


definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Without limiting the
foregoing, the terms “cash”, “cash equivalents” and “short-term investments”
shall be construed in accordance with GAAP as in effect from time to time.
Notwithstanding the foregoing, (a) Indebtedness shall be determined without
giving effect to the application of Financial Accounting Standards Board
Accounting Standards Codification 815 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
the extent such application would otherwise increase or decrease the principal
amount of Indebtedness for any purpose hereunder as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness and (b) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (i)(A) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations) to
value any Indebtedness of the Borrower or any Subsidiary at “fair value”, as
defined therein, (B) any treatment of Indebtedness in respect of convertible
debt instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretation) to value any such
Indebtedness in a reduced or bifurcated manner as described therein or (C) any
valuation of Indebtedness below its full stated principal amount as a result of
application of Financial Accounting Standards Board Accounting Standards Update
No. 2015-03, it being agreed that Indebtedness shall at all times be valued at
the full stated principal amount thereof, or (ii) Financial Accounting Standards
Board Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect and related interpretations) that
would result in a treatment of any lease as a capital lease or a financing
lease, where such lease would not have been required to be so treated under GAAP
as in effect on the Effective Date, it being further agreed that all liabilities
under or in respect







--------------------------------------------------------------------------------

29


of any lease (whether now outstanding or at any time hereafter entered into or
incurred) that, under GAAP as in effect on the Effective Date, would be accrued
as Rental and Lease Expense and would not constitute a Capital Lease Obligation
shall continue to be treated as Rental and Lease Expense in accordance with GAAP
as in effect on the Effective Date and shall not constitute a Capital Lease
Obligation, in each case, for purposes of all computations of amounts and ratios
referred to herein, including under Article VII; provided that if the Borrower
notifies the Administrative Agent that the Borrower requests that the foregoing
clause (ii) be disregarded and provides such information as the Administrative
Agent may reasonably request regarding the effect of disregarding such clause
(ii) on the consolidated financial statements of the Borrower, the calculations
pursuant to Section 7.06 or any other financial metric set forth in this
Agreement, then, upon written consent of the Administrative Agent (such consent
not to be unreasonably withheld, it being understood that in providing or
withholding such consent the Administrative Agent may at its option consult with
any Lender), such clause (ii) shall be disregarded for all purposes hereof.
ARTICLE II

The Credits
SECTION 2.01.    The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Syndicated Loans in Dollars to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Syndicated Loans.
SECTION 2.02.    Loans and Borrowings. (a) Obligations of Lenders. Each
Syndicated Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments. Each Competitive Loan shall be made in accordance with
the procedures set forth in Section 2.04. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments and Competitive Bids of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Type of Loans. Subject to Section 2.14, (i) each Syndicated Borrowing
shall be comprised entirely of ABR Loans or of Eurocurrency Loans, as the
Borrower may request in accordance herewith, and (ii) each Competitive Borrowing
shall be comprised entirely of Eurocurrency Loans or Fixed Rate Loans, as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.







--------------------------------------------------------------------------------

30


(c)    Minimum Amounts; Limitation on Number of Borrowings. Each Syndicated
Eurocurrency Borrowing shall be in an aggregate amount of $5,000,000 or a larger
multiple of $500,000. Each Syndicated ABR Borrowing shall be in an aggregate
amount equal to $2,000,000 or a larger multiple of $500,000; provided that a
Syndicated ABR Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(f). Each
Competitive Borrowing shall be in an aggregate amount equal to $5,000,000 or a
larger multiple of $1,000,000. Borrowings of more than one Class and Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 20 Syndicated Eurocurrency Borrowings outstanding.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Syndicated Eurocurrency Borrowing) any Borrowing if
the Interest Period requested therefor would end after the earliest Commitment
Termination Date then in effect.
SECTION 2.03.    Requests for Syndicated Borrowings. (a) Notice by the Borrower.
To request a Syndicated Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (i) in the case of a Syndicated Eurocurrency
Borrowing, not later than 1:00 pm, New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of a Syndicated
ABR Borrowing, not later than 2:00 p.m., New York City time, the same Business
Day as the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or e-mail (in .pdf or .tif format) to the Administrative Agent of a
written Borrowing Request signed by a Responsible Officer of the Borrower.
(b)    Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv)    in the case of a Syndicated Eurocurrency Borrowing, the Interest Period
therefor, which shall be a period contemplated by the definition of the term
“Interest Period” and permitted under Section 2.02(d); and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, or, in the case of any Syndicated ABR Borrowing requested to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(f),
the identity of the Issuing Lender that made such LC Disbursement.







--------------------------------------------------------------------------------

31


(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
(d)    Failure to Elect. If no election as to the Type of a Syndicated Borrowing
is specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Syndicated
Eurocurrency Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
SECTION 2.04.    Competitive Bid Procedure. (a) Requests for Bids by the
Borrower. Subject to the terms and conditions set forth herein, from time to
time during the Availability Period the Borrower may request Competitive Bids
and may (but shall not have any obligation to) accept Competitive Bids and
borrow Competitive Loans denominated in Dollars; provided that (i) the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans at any time shall not exceed the total Commitments
and (ii) in the event the Commitment Termination Date shall have been extended
as provided in Section 2.20, the sum of (x) the LC Exposure attributable to
Letters of Credit expiring after any Existing Commitment Termination Date, plus
(y) the aggregate principal amount of outstanding Competitive Loans maturing
after such Existing Commitment Termination Date shall not exceed the total
Commitments that shall have been extended to a date after the latest expiration
date of such Letters of Credit and the latest maturity date of such Competitive
Loans. To request Competitive Bids, the Borrower shall notify the Administrative
Agent of such request by telephone, in the case of a Eurocurrency Borrowing, not
later than 1:00 p.m., New York City time, four Business Days before the date of
the proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of the
proposed Borrowing; provided that the Borrower may submit up to (but not more
than) one Competitive Bid Request on the same day, but a Competitive Bid Request
shall not be made within four Business Days after the date of any previous
Competitive Bid Request, unless any and all such previous Competitive Bid
Requests shall have been withdrawn or all Competitive Bids received in response
thereto rejected. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery, facsimile or e-mail (in .pdf or .tif
format) to the Administrative Agent of a written Competitive Bid Request in a
form approved by the Administrative Agent and signed by a Responsible Officer of
the Borrower. Each such telephonic and written Competitive Bid Request shall
specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    the maturity date of such Borrowing, which date shall not be less than
seven days or more than 360 days after the date of such Borrowing;







--------------------------------------------------------------------------------

32


(iv)    whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;
(v)    the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period” that does not
extend beyond the earliest Commitment Termination Date then in effect; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof, inviting the Lenders to submit Competitive Bids.
(b)    Making of Bids by Lenders. Each Lender may (but shall not have any
obligation to) make one or more Competitive Bids to the Borrower in response to
a Competitive Bid Request. Each Competitive Bid by a Lender must be in a form
approved by the Administrative Agent and must be received by the Administrative
Agent by facsimile or e-mail (in .pdf or .tif format), in the case of a
Competitive Eurocurrency Borrowing, not later than 9:30 a.m., New York City
time, three Business Days before the proposed date of such Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on
the proposed date of such Borrowing. Competitive Bids that do not conform
substantially to the form approved by the Administrative Agent may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Lender of such rejection as promptly as practicable. Each Competitive
Bid shall specify (i) the principal amount (which shall be $5,000,000 or a
larger multiple of $1,000,000 and which may equal the entire principal amount of
the Competitive Borrowing requested by the Borrower) of the Competitive Loan or
Loans that the Lender is willing to make, (ii) the Competitive Bid Rate or
Competitive Bid Rates at which the Lender is prepared to make such Loan or Loans
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) and (iii) the Interest Period for each such Loan and
the last day thereof.
(c)    Notification of Bids by Administrative Agent. The Administrative Agent
shall promptly notify the Borrower by facsimile or e-mail of the Competitive Bid
Rate and the principal amount specified in each Competitive Bid and the identity
of the Lender that shall have made such Competitive Bid.
(d)    Acceptance of Bids by the Borrower. Subject only to the provisions of
this paragraph, the Borrower may accept or reject any Competitive Bid. The
Borrower shall notify the Administrative Agent by telephone, confirmed by
facsimile or e-mail (in .pdf or .tif format) of a writing signed by a
Responsible Officer of the Borrower and in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Competitive Eurocurrency Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than







--------------------------------------------------------------------------------

33


11:00 a.m., New York City time, on the proposed date of the Competitive
Borrowing; provided that (i) the failure of the Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (ii) the Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
the Borrower rejects a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) of this proviso, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) of this proviso, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a principal amount of
$5,000,000 or a larger multiple of $1,000,000; provided further that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) of the first proviso of this paragraph, such
Competitive Loan may be in the amount of $1,000,000 or any multiple thereof, and
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to such
clause (iv) the amounts shall be rounded to multiples of $1,000,000 in a manner
determined by the Borrower. A notice given by the Borrower pursuant to this
paragraph shall be irrevocable.
(e)    Notification of Acceptances by the Administrative Agent. The
Administrative Agent shall promptly notify each bidding Lender whether or not
its Competitive Bid has been accepted (and, if so, the amount and Competitive
Bid Rate so accepted), and each successful bidder will thereupon become bound,
subject to the terms and conditions hereof, to make the Competitive Loan in
respect of which its Competitive Bid has been accepted.
(f)    Bids by the Administrative Agent. If the Administrative Agent shall elect
to submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section. Any Competitive Bid submitted by the Administrative Agent that fails to
comply with the provisions of paragraph (b) above and this paragraph (f) shall
be void ab initio.
SECTION 2.05.    [Reserved].
SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, in addition to the Loans provided for in
Section 2.01, the Borrower may request any Issuing Lender to issue, at any time
and from time to time during the Availability Period, Letters of Credit
denominated in Dollars for its own account in such form as is acceptable to such
Issuing Lender in its reasonable determination. Letters of Credit issued
hereunder shall constitute utilization of the Commitments. From and after the
Effective Date, each Existing Letter of Credit shall be deemed, for all purposes
of this







--------------------------------------------------------------------------------

34


Agreement (including paragraphs (e) and (f) of this Section), to be a Letter of
Credit issued for the account of the Borrower on the Effective Date. An Issuing
Lender shall not be under any obligation to issue any Letter of Credit if any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any law, rule or regulation of any Governmental Authority
applicable to such Issuing Lender or any request, rule, guideline or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Lender shall prohibit, or request that such
Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular.
(b)    Notice of Issuance, Amendment, Renewal or Extension; Auto-Renewal Letters
of Credit.
(i)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit, other than an automatic renewal
of an Auto-Renewal Letter of Credit permitted pursuant to clause (ii) of this
Section 2.06(b)), the Borrower shall hand deliver, fax or e-mail (in .pdf or
.tif format) to the relevant Issuing Lender and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the relevant Issuing Lender, the Borrower also shall
submit a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
(ii)    Any Letter of Credit issuable under this Agreement may be issued, if the
Borrower so requests and the relevant Issuing Lender so agrees, in the form of
an Auto-Renewal Letter of Credit; provided that any such Auto-Renewal Letter of
Credit must permit such Issuing Lender to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof of such Issuing
Lender’s option not to extend the Letter of Credit beyond the expiration date (a
“Non-Renewal Notice”).  Such Issuing Lender shall have the option to issue a
Non-Renewal Notice during a specified period in each such twelve-month period to
be agreed upon by the Borrower, such Issuing Lender and the Administrative Agent
at the time such Letter of Credit is issued (the date of such notice shall be
referred to herein as the “Non-Renewal Notice Date”).  Once an Auto-Renewal
Letter of Credit has been issued, each Lender shall be deemed to have authorized
(but may not require) the relevant Issuing Lender to permit the renewal of such
Letter of Credit at any time to an expiry date







--------------------------------------------------------------------------------

35


not later than one year after its date of issuance or renewal; provided that
such Issuing Lender shall not permit any such renewal if such Issuing Lender has
reasonably determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms of this Agreement (by
reason of the provisions of paragraph (c) or (d) of this Section or otherwise).
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure shall not exceed $150,000,000, (ii) the aggregate
amount of the Letter of Credit Exposure attributable to Letters of Credit issued
by any Issuing Lender shall not exceed the LC Commitment of such Issuing Lender,
(iii) the Revolving Credit Exposure of any Lender shall not exceed the
Commitment of such Lender, (iv) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans shall not
exceed the total Commitments and (v) in the event the Commitment Termination
Date shall have been extended as provided in Section 2.20, the sum of (x) the LC
Exposure attributable to Letters of Credit expiring after any Existing
Commitment Termination Date, plus (y) the aggregate principal amount of
outstanding Competitive Loans maturing after such Existing Commitment
Termination Date shall not exceed the total Commitments that shall have been
extended to a date after the latest expiration date of such Letters of Credit
and the latest maturity date of such Competitive Loans.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date twelve-months after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, twelve-months after the then‑current expiration date of such
Letter of Credit), subject to automatic renewal of any Auto-Renewal Letter of
Credit as provided in Section 2.06(b)(ii), and (ii) the date that is five
Business Days prior to the Commitment Termination Date.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by any Issuing Lender, and
without any further action on the part of such Issuing Lender or the Lenders,
such Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Lender, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit, the occurrence and continuance of a Default
or reduction or termination of the Commitments, or any force majeure or other
event that under any rule of law or uniform practices to which any Letter of
Credit is subject (including Section 3.14 of ISP 98 or any successor publication
of the International Chamber of Commerce) permits a drawing to be made under
such Letter of Credit after the expiration thereof or of the Commitments. Each
Lender further acknowledges and agrees that, in issuing, amending,







--------------------------------------------------------------------------------

36


renewing or extending any Letter of Credit, the relevant Issuing Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of the Borrower deemed made pursuant to Section
5.02, unless, at least two Business Days prior to the time of issuance, or the
time of any amendment, renewal or extension subject to Section 5.02, of any
Letter of Credit by such Issuing Lender (or, in the case of an automatic renewal
permitted pursuant to clause (ii) of Section 2.06(b), at least two Business Days
prior to the time by which the election not to permit renewal must be made by
the relevant Issuing Lender), the Required Lenders shall have notified the
applicable Issuing Lender (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 5.02 would
not be satisfied if such Letter of Credit were then issued or so amended,
renewed or extended (it being understood and agreed that, in the event any
Issuing Lender shall have received any such notice, no Issuing Lender shall
issue, amend, renew or extend any Letter of Credit until and unless it shall be
satisfied that the events and circumstances described in such notice shall have
been cured or otherwise shall have ceased to exist).
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
account of the relevant Issuing Lender, such Lender’s Applicable Percentage of
each LC Disbursement made by an Issuing Lender (i) in the event the Borrower
fails to reimburse such LC Disbursement when due, as provided in paragraph (f)
of this Section, promptly upon the receipt of notice from the Administrative
Agent referred to in paragraph (f) of this Section and (ii) if any reimbursement
payment is required to be refunded to the Borrower for any reason, at any time
thereafter, promptly upon the request of such Issuing Lender. Such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
such payment shall be made in the same manner as provided in Section 2.07 with
respect to Syndicated Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders under this
paragraph), and the Administrative Agent shall promptly pay to the relevant
Issuing Lender the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to paragraph (f) of this Section, the Administrative Agent shall
distribute such payment to the relevant Issuing Lender or, to the extent that
the Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Lender, then to such Lenders and such Issuing Lender as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Lender for any LC Disbursement shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.
(e)    Disbursement and Reimbursement. If an Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, such Issuing Lender shall give
prompt notice thereof to the Administrative Agent and the Borrower by telephone
(confirmed by hand delivery, facsimile or e-mail), and the Borrower shall
reimburse such Issuing Lender in respect of such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received







--------------------------------------------------------------------------------

37


prior to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time; provided that if such LC Disbursement is not less
than $2,000,000, the Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with a Syndicated ABR Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Syndicated ABR Borrowing.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit, (iv) the failure to perfect
any lien or security interest granted to, or in favor of, the Administrative
Agent or any of the Lenders as security for any reimbursement obligations in
respect of any LC Disbursement, (v) any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the stated expiration date thereof or of the Commitments
or (vi) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.
None of the Administrative Agent, the Lenders or the Issuing Lenders, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by any
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Lender; provided that the
foregoing shall not be construed to excuse an Issuing Lender from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Lender’s failure







--------------------------------------------------------------------------------

38


to exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, to the fullest extent permitted by law, that, in the absence of
gross negligence or willful misconduct on the part of an Issuing Lender (with
such absence to be presumed unless otherwise determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Lender shall
be deemed to have exercised care in each such determination, and that:
(i)    an Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)    an Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(iii)    this sentence shall establish the standard of care to be exercised by
an Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
(h)    Disbursement Procedures. The Issuing Lender for any Letter of Credit
shall, within a reasonable time following its receipt thereof, examine all
documents purporting to represent a demand for payment under such Letter of
Credit. Such Issuing Lender shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery,
facsimile or e-mail) of such demand for payment and whether such Issuing Lender
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Lender and the Lenders with respect to any
such LC Disbursement.
(i)    Interim Interest. If the Issuing Lender for any Letter of Credit shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to, but excluding the date that the Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to Syndicated ABR
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.13(d) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
such Issuing Lender, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Lender shall be for the account of such Lender to the extent of
such payment, and shall be payable on demand or, if no demand has been made, on
the date on which the Borrower reimburses the applicable LC Disbursement in
full.







--------------------------------------------------------------------------------

39


(j)    Additional Issuing Lenders; Termination of Issuing Lenders. An Issuing
Lender may be added, or an existing Issuing Lender may be terminated, under this
Agreement at any time by written agreement between the Borrower, the
Administrative Agent and the applicable new or terminated Issuing Lender (which
agreement shall, in the case of any new Issuing Lender, set forth the LC
Commitment thereof). The Administrative Agent shall notify the Lenders of any
such addition or termination. At the time any such termination shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
Issuing Lender being terminated pursuant to Section 2.12(b). From and after the
effective date of any such addition, the new Issuing Lender shall have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter. After the termination of an Issuing
Lender hereunder, the terminated Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to any outstanding Letters of Credit issued by it
prior to such termination, but shall not be required to issue any new Letters of
Credit or to amend, renew or extend any such outstanding Letters of Credit.
(k)    Issuing Lender Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Issuing Lender shall, in addition to
its notification obligations set forth elsewhere in this Section, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Letters of Credit issued by such Issuing Lender, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) reasonably prior to the time that such
Issuing Lender issues, amends, renews or extends any Letter of Credit, the date
of such issuance, amendment, renewal or extension, and the stated amount of the
Letters of Credit issued, amended, renewed or extended by it and outstanding
after giving effect to such issuance, amendment, renewal or extension (and
whether the amounts thereof shall have changed), (iii) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date and amount of such
LC Disbursement, (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Lender on
such day, the date of such failure and the amount of such LC Disbursement and
(v) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such
Issuing Lender.
(l)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated pursuant to Article VIII, Lenders with LC Exposure
representing more than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall immediately
deposit into an account established and maintained on the books and records of
the Administrative Agent, which account may be a “securities account” (within
the meaning of Section 8‑501 of the UCC), in the name of the Administrative
Agent and for the benefit of the Lenders, an amount in immediately available
funds in Dollars equal to 103% of the LC Exposure as of such date plus any
accrued and unpaid interest thereon;







--------------------------------------------------------------------------------

40


provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VIII. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.21. Each such deposit
shall be held by the Administrative Agent as collateral for the LC Exposure and
other obligations of the Borrower under this Agreement, and for this purpose the
Borrower hereby grants a security interest to the Administrative Agent for the
benefit of the Lenders and the Issuing Lenders in such collateral account and in
any financial assets (as defined in the UCC) or other property held therein.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. All amounts on deposit
pursuant to this paragraph (l) shall be invested by the Administrative Agent in
interest bearing instruments or accounts, with the selection of which
instruments or accounts to be determined by the Administrative Agent in its sole
discretion; provided that the Administrative Agent shall consult with the
Borrower as to the selection of such instruments or accounts; provided further
that such investments shall be at the risk and expense of the Borrower. Other
than any interest earned on the investment of such deposits, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but (i) subject to the consent of Lenders with LC Exposure
representing 100% of the total LC Exposure and (ii) in the case of any such
application at a time when any Lender is a Defaulting Lender (but only if, after
giving effect thereto, the remaining cash collateral shall be less than the
aggregate LC Exposure of all the Defaulting Lenders), the consent of each
Issuing Lender)), be applied to satisfy other obligations of the Borrower under
this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, the
amount (including any interest and profits earned thereon as aforesaid) standing
to the credit of such account (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived. If the Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.21, such amount (to the extent
not applied as aforesaid) shall be returned to the Borrower, as promptly as
practicable, to the extent that, after giving effect to such return, no Issuing
Lender shall have any exposure in respect of any outstanding Letter of Credit
that is not fully covered by the Commitments of the Non-Defaulting Lenders
and/or the remaining cash collateral and no Event of Default shall have occurred
and be continuing.
(m)    Letter of Credit Amounts. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such







--------------------------------------------------------------------------------

41


increases (other than any such increase consisting of the reinstatement of an
amount previously drawn thereunder and reimbursed), whether or not such maximum
stated amount is in effect at the time of determination.
(n)    Application of ISP and UCP. Unless otherwise expressly agreed by an
Issuing Lender and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance, shall apply to
each commercial Letter of Credit.
SECTION 2.07.    Funding of Borrowings. (a) Funding by Lenders. Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 2:00 p.m., New York City time
(or, in the case of any Syndicated ABR Loan, 4:00 p.m., New York City time), to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that Syndicated ABR Borrowings made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(f)
shall be remitted by the Administrative Agent to the relevant Issuing Lender
specified in the applicable Borrowing Request.
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Syndicated ABR Loans. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.







--------------------------------------------------------------------------------

42


SECTION 2.08.    Interest Elections. (a) Elections by the Borrower for
Syndicated Borrowings. The Loans comprising each Syndicated Borrowing initially
shall be of the Type specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03(d) and, in the case of a Syndicated
Eurocurrency Borrowing, shall have the Interest Period specified in such
Borrowing Request or as otherwise provided in Section 2.03(d). Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a Syndicated Eurocurrency Borrowing, may elect the Interest Period therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Competitive
Borrowings, which may not be converted or continued.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Syndicated Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, facsimile or e-mail (in .pdf or .tif format) to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by a Responsible Officer of the Borrower.
(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Syndicated Eurocurrency Borrowing, the
Interest Period therefor after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and
permitted under Section 2.02(d).







--------------------------------------------------------------------------------

43


(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Syndicated
Eurocurrency Borrowing prior to the end of the Interest Period therefor, then,
unless such Syndicated Eurocurrency Borrowing is repaid as provided herein, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower (provided that no such notice shall
be required in the case of any Event of Default under clause (h) or (i) of
Article VII with respect to the Borrower), then, so long as an Event of Default
is continuing (A) no outstanding Syndicated Borrowing may be converted to or
continued as a Syndicated Eurocurrency Borrowing and (B) unless repaid, each
Syndicated Eurocurrency Borrowing shall be converted to a Syndicated ABR
Borrowing at the end of the Interest Period therefor.
SECTION 2.09.    Termination, Reduction and Increase of the Commitments. (a)
Scheduled Termination. Unless previously terminated, each Commitment shall
terminate on the Commitment Termination Date applicable to such Commitment.
(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
partial reduction of the Commitments shall be in an amount that is $5,000,000 or
a larger multiple thereof and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11, the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
would exceed the total Commitments.
(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.







--------------------------------------------------------------------------------

44


(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
(e)    Increase of Commitments.
(i)    Requests for Increase. The Borrower may, at any time following the
Effective Date, effect an increase in the Commitments hereunder (each such
increase being a “Commitment Increase”) by having one or more Additional
Commitment Lenders provide new or additional Commitments hereunder, by notice to
the Administrative Agent specifying the amount of the relevant Commitment
Increase, the identity of the Additional Commitment Lender(s) and the date on
which such increase is to be effective (the “Commitment Increase Date”), which
shall be a Business Day at least three Business Days after delivery of such
notice and 30 days prior to the Commitment Termination Date (or, if at such
time, there shall exist different Commitment Termination Dates for the Lenders
hereunder, the latest applicable Commitment Termination Date); provided that:
(A)    the minimum amount of each Commitment Increase shall be $25,000,000;
(B)    immediately after giving effect to any Commitment Increase, the aggregate
Commitments hereunder shall not exceed $1,500,000,000;
(C)    at the time of any such Commitment Increase, no Default shall have
occurred and be continuing or would result therefrom; and
(D)    the representations and warranties set forth in Article IV and in the
other Loan Documents shall be true and correct in all material respects on and
as of the Commitment Increase Date as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
Each notice by the Borrower under this paragraph shall be deemed to constitute a
representation and warranty by the Borrower as to the matters specified in
clauses (B), (C) and (D) above as of the relevant Commitment Increase Date.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to become an Additional Commitment Lender and any election
to do so shall be in the sole discretion of each Lender.
(ii)    Effectiveness of Increase. Each Commitment Increase (and the new or
additional Commitment of each Additional Commitment Lender resulting therefrom)
shall become effective as of the relevant Commitment Increase Date upon receipt
by the Administrative Agent, on or prior to 2:00 p.m., New York City time, on
such Commitment Increase Date, of:







--------------------------------------------------------------------------------

45


(A)    a certificate executed by a Responsible Officer of the Borrower stating
that the conditions with respect to such Commitment Increase under this
paragraph (e) have been satisfied;
(B)    an agreement, in form and substance satisfactory to the Borrower and the
Administrative Agent, pursuant to which each such Additional Commitment Lender
shall, effective as of such Commitment Increase Date, provide a new or
additional Commitment hereunder in the amount specified therein and (if not then
an existing Lender) become a Lender hereunder, in each case duly executed by
each such Additional Commitment Lender and the Borrower and acknowledged by the
Administrative Agent; and
(C)    such evidence of authority of the Borrower to effect such Commitment
Increase as the Administrative Agent may reasonably request.
Upon the Administrative Agent’s receipt of a fully executed agreement from each
Additional Commitment Lender referred to in clause (B) above, together with the
certificates and/or other documents referred to in clauses (A) and (C) above,
the Administrative Agent shall record the information contained in each such
agreement in the Register and give prompt notice of the effectiveness of the
relevant Commitment Increase to the Borrower and the Lenders (including each
Additional Commitment Lender), which notice of effectiveness shall be conclusive
and binding on the parties hereto.
(iii)    On each Commitment Increase Date, (i) the aggregate principal amount of
the Syndicated Loans outstanding (the “Existing Syndicated Borrowings”)
immediately prior to the effectiveness of such Commitment Increase shall be
deemed to be repaid, (ii) each Additional Commitment Lender that shall have had
a Commitment prior to the effectiveness of such Commitment Increase shall pay to
the Administrative Agent in Dollars, in immediately available funds, an amount
equal to the difference between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Commitment Increase) multiplied by (2) the aggregate amount of the Resulting
Syndicated Borrowings (as defined below) and (B) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Commitment Increase) multiplied by (2) the aggregate
amount of the Existing Syndicated Borrowings, (iii) each Additional Commitment
Lender that shall not have had a Commitment prior to the effectiveness of such
Commitment Increase shall pay to Administrative Agent in Dollars, in immediately
available funds, an amount equal to the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Commitment Increase) multiplied by (2) the aggregate amount of the Resulting
Syndicated Borrowings, (iv) after the Administrative Agent receives the funds
specified in clauses (ii) and (iii) above, the Administrative Agent shall pay to
each Lender the portion of such funds that is equal to the difference between
(A) the product of (1) such Lender’s Applicable Percentage (calculated without
giving effect to the effectiveness of such Commitment Increase) multiplied by
(2) the aggregate amount of the Existing Syndicated Borrowings, and (B) the
product of (1) such Lender’s Applicable Percentage







--------------------------------------------------------------------------------

46


(calculated after giving effect to the effectiveness of such Commitment
Increase) multiplied by (2) the aggregate amount of the Resulting Syndicated
Borrowings, (v) after the effectiveness of such Commitment Increase, the
Borrower shall be deemed to have made new Syndicated Borrowings (the “Resulting
Syndicated Borrowings”) in an aggregate amount equal to the aggregate amount of
the Existing Syndicated Borrowings and of the Types and for the Interest Periods
specified in a Borrowing Request delivered to the Administrative Agent in
accordance with Section 2.03 (and the Borrower shall deliver such Borrowing
Request), (vi) each Lender shall be deemed to hold its Applicable Percentage of
each Resulting Syndicated Borrowing (calculated after giving effect to the
effectiveness of such Commitment Increase) and (vii) the Borrower shall pay each
Lender any and all accrued but unpaid interest on its Loans comprising the
Existing Syndicated Borrowings. The deemed payments of the Existing Syndicated
Borrowings made pursuant to clause (i) above shall be subject to compensation by
the Borrower pursuant to the provisions of Section 2.16 if the date of the
effectiveness of such Commitment Increase occurs other than on the last day of
the Interest Period relating thereto. Upon each Commitment Increase, the
participation interests of the Lenders in the then outstanding Letters of Credit
shall automatically be adjusted to reflect, and each Lender (including each
Additional Commitment Lender) shall have a participation in each such Letter of
Credit equal to, the Lenders’ respective Applicable Percentage of the aggregate
amount available to be drawn under each such Letter of Credit, after giving
effect to such Commitment Increase.
SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) Repayment. The
Borrower hereby unconditionally promises to pay the Loans as follows:
(i)    to the Administrative Agent for account of each Lender the outstanding
principal amount of the Syndicated Loans of such Lender on the Commitment
Termination Date applicable to such Syndicated Loans, and
(ii)    to the Administrative Agent for account of each Lender the then unpaid
principal amount of each Competitive Loan of such Lender on the last day of the
Interest Period therefor.
(b)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
(c)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Class and Type thereof and, if applicable, each
Interest Period therefor, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for account of the Lenders and each Lender’s share thereof.







--------------------------------------------------------------------------------

47


(d)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans or pay any other amounts hereunder in accordance with the
terms of this Agreement.
(e)    Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in customary form reasonably satisfactory to the
Borrower and the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein or its registered assigns.
SECTION 2.11.    Prepayment of Loans. (a) Optional Prepayments. The Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, without premium or penalty, subject to the requirements of
this Section; provided that the Borrower shall not have the right to prepay any
Competitive Loan without the prior consent of the Lender thereof.
(b)    Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by hand delivery, facsimile or e-mail (in .pdf or .tif
format)) of any prepayment hereunder (i) in the case of prepayment of a
Syndicated Eurocurrency Borrowing or of a Competitive Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of a Syndicated ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Syndicated Borrowing or Competitive Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Class and Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 and any payments pursuant to Section 2.16, if
applicable. If the Borrower provides a notice of prepayment but fails to make a
timely selection of the Borrowing or Borrowings to be prepaid, such prepayment
shall be applied, first, to any outstanding Syndicated ABR Borrowings and,
second, to the outstanding Syndicated Eurocurrency Borrowings in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first).







--------------------------------------------------------------------------------

48


SECTION 2.12.    Fees. (a) Facility Fees. The Borrower agrees to pay to the
Administrative Agent for account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the date
hereof to but excluding the date such Commitment terminates; provided that if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure. Accrued facility fees shall be payable in
arrears on each Quarterly Date and on the date the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitments terminate
shall be payable on demand. All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Lender a participation fee with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Rate applicable to interest on Syndicated
Eurocurrency Loans (or, the case of Documentary Letters of Credit, 50% of such
Applicable Rate) on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing
Lender a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between the Borrower and such Issuing Lender on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) in respect of Letters of Credit
issued by such Issuing Lender during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any such LC Exposure, as well as such
Issuing Lender’s standard fees with respect to the administration, issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including each Quarterly Date shall be payable on the third Business Day
following such Quarterly Date, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Lender pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.







--------------------------------------------------------------------------------

49


(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the relevant Issuing Lender, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.
SECTION 2.13.    Interest. (a) ABR Loans. The Loans comprising each ABR
Borrowing shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Rate.
(b)    Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to (i) in the case of a Syndicated
Eurocurrency Borrowing, the Adjusted LIBO Rate for the Interest Period for such
Borrowing plus the Applicable Rate, or (ii) in the case of a Competitive
Eurocurrency Borrowing, the LIBO Rate for the Interest Period for such Borrowing
plus (or minus, as applicable) the Margin applicable to such Borrowing.
(c)    Fixed Rate Loans. Each Fixed Rate Loan shall bear interest at a rate per
annum equal to the Fixed Rate applicable to such Loan.
(d)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
(e)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Syndicated Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand; (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Syndicated ABR Loan prior to the Commitment Termination
Date applicable to such Loan), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment; and
(iii) in the event of any conversion of any Syndicated Eurocurrency Borrowing
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable on the effective date of such conversion.
(f)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined







--------------------------------------------------------------------------------

50


by the Administrative Agent, and such determination shall be conclusive absent
manifest error.
SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of the
Interest Period for any Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate (in the case of a Syndicated
Eurocurrency Borrowing) or the LIBO Rate (in the case of a Competitive
Eurocurrency Borrowing) for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders (or, in the
case of a Competitive Eurocurrency Borrowing, any Lender that is required to
make a Loan included in such Borrowing) that the Adjusted LIBO Rate (in the case
of a Syndicated Eurocurrency Borrowing) or the LIBO Rate (in the case of a
Competitive Eurocurrency Borrowing) for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their respective Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or e-mail as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Syndicated Eurocurrency
Borrowing shall be ineffective and such Syndicated Borrowing (unless prepaid)
shall be continued as, or converted to, a Syndicated ABR Borrowing, (ii) any
Borrowing Request for a Syndicated Eurocurrency Borrowing shall be treated as a
request for a Syndicated ABR Borrowing and (iii) in the case of any such
Competitive Eurocurrency Borrowing, notwithstanding anything to the contrary set
forth herein, the applicable Lender or Lenders shall have no obligation to make,
and the Borrower shall have no right or obligation to borrow, the Loan of such
Lender or the Loans of such Lenders, in each case, included in such Borrowing.
SECTION 2.15.    Increased Costs. (a) Increased Costs Generally. If any Change
in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Lender;
(ii)    subject any Lender or any Issuing Lender or the Administrative Agent to
any Tax (other than (A) Indemnified Taxes, (B) Other Taxes, (C) Taxes described
in clauses (a) and (c) through (e) of the definition of Excluded Taxes, (D)
Connection Income Taxes and (E) Taxes imposed on gross or net income, profits or
revenue,







--------------------------------------------------------------------------------

51


including value-added and similar Taxes) of any kind whatsoever with respect to
its loans, loan principal, letters of credit, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement, Loans made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender or the Administrative Agent
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, such Issuing Lender or the Administrative Agent, as the
case may be, the Borrower will pay to such Lender, such Issuing Lender or the
Administrative Agent, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender, such Issuing Lender or the
Administrative Agent, as the case may be, for such additional costs or expense
incurred or reduction suffered.
(b)    Capital and Liquidity Requirements. If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has had or would have the effect of reducing the rate of return on
such Lender’s or such Issuing Lender’s capital or on the capital of such
Lender’s or such Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Lender, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth the amount or amounts in Dollars (and including a
reasonable statement as to the calculation of such amount or amounts) necessary
to compensate such Lender or such Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.







--------------------------------------------------------------------------------

52


(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or such Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine‑month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Competitive Loans. Notwithstanding the foregoing provisions of this
Section, a Lender shall not be entitled to compensation pursuant to this Section
in respect of any Competitive Loan if the Change in Law (other than any Change
in Law referred to in the proviso of the definition of such term) that would
otherwise entitle it to such compensation shall have been publicly announced
prior to submission of the Competitive Bid pursuant to which such Loan was made.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of the Interest Period therefor (including as a result of an Event of Default),
(b) the conversion of any Syndicated Eurocurrency Loan other than on the last
day of the Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Syndicated Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.11(b) and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment as a result of a request by the Borrower
pursuant to Section 2.19(b) of any Syndicated Eurocurrency Loan other than on
the last day of the Interest Period therefor, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the Interest Period for such Loan (or,
in the case of a failure to borrow, convert or continue, the duration of the
Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate (in the case of a Syndicated Eurocurrency Loan) or the LIBO
Rate (in the case of a Competitive Eurocurrency Loan) for such Interest Period,
over (ii) the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits denominated in Dollars from other banks
in the London interbank market at the commencement of such period. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant







--------------------------------------------------------------------------------

53


to this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
SECTION 2.17.    Taxes. (a) Payments Free of Taxes. Any and all payments by or
on account of any obligation of the Borrower or any Subsidiary Guarantor
hereunder or under any other Loan Document shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes (including Other
Taxes); provided that if the Borrower or any Subsidiary Guarantor shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or such
Subsidiary Guarantor shall make or cause to be made such deductions and
(iii) the Borrower or such Subsidiary Guarantor shall timely pay or cause to be
paid the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower and each Subsidiary Guarantor shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Other Taxes
and Indemnified Taxes imposed or asserted on or attributable to amounts paid or
payable under this Section, but excluding Excluded Taxes under all
circumstances) paid or payable by the Administrative Agent or such Lender, as
the case may be, and any penalties and interest arising therefrom or with
respect thereto, whether or not such Indemnified Taxes (including Other Taxes)
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability, prepared
in good faith and delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The Borrower
shall not be obligated to indemnify for any Indemnified Taxes (including Other
Taxes) if a written demand therefor is not made by the Administrative Agent or a
Lender, as the case may be, within 120 days from the first date the
Administrative Agent, such Lender knows or reasonably should have known of the
imposition of such Taxes.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes (including Other Taxes) by the Borrower or any Subsidiary
Guarantor to a Governmental Authority, the Borrower or such Subsidiary Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such







--------------------------------------------------------------------------------

54


Governmental Authority evidencing such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes attributable to such Lender (but only to the
extent that the Borrower and the Subsidiary Guarantors have not already
indemnified the Administrative Agent for such Taxes and without limiting the
obligation of the Borrower and the Subsidiary Guarantors to do so) that are paid
or payable by the Administrative Agent in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph (e) shall be paid
within 10 days after the Administrative Agent delivers to the applicable Lender
a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
(f)    Lender Tax Certifications. (i) Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), 2.17(f)(ii)(B) or 2.17(f)(ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this paragraph
(f). If any form or certification previously delivered pursuant to this
Section expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly (and in any event within 10 days after such
expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification or promptly notify the Borrower and
Administrative Agent in writing of its legal inability to do so.
(ii) Without limiting the generality of the foregoing;
(A) Any Lender that is a United States person, as defined in Section 7701(a)(30)
of the Code shall deliver to the Borrower (with a copy to the Administrative
Agent) on







--------------------------------------------------------------------------------

55


or prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower
and the Administrative Agent), two accurate and complete original signed copies
of Internal Revenue Service Form W-9, or any successor form, certifying that
such Lender is exempt from U.S. Federal backup withholding Tax.
(B) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9 and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct or
indirect partner.
(C)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be







--------------------------------------------------------------------------------

56


requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction in, U.S. Federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
withholding or deduction required to be made.
(D)    If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(g)    Cooperation in Contesting Indemnified Taxes. If the Borrower determines
in good faith that a reasonable basis exists for contesting any Indemnified
Taxes (including Other Taxes) for which additional amounts have been paid under
this Section 2.17, the Administrative Agent or the relevant Lender or Issuing
Lender, as the case may be, shall cooperate with the Borrower in challenging
such Indemnified Taxes (including Other Taxes) at the Borrower’s expense, if so
requested by the Borrower in writing; provided that, in the sole discretion,
exercised in good faith, of the Administrative Agent or such Lender, as the case
may be, doing so would not materially prejudice the Administrative Agent or such
Lender, and the Administrative Agent or such Lender would not be required to
disclose any information it considers proprietary or make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.
(h)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its reasonable discretion, that it has received a refund of any
Indemnified Taxes (including Other Taxes) as to which it has been indemnified by
the Borrower or any Subsidiary Guarantor or with respect to which the Borrower
or any Subsidiary Guarantor has paid additional amounts pursuant to this
Section, it shall pay to the Borrower or such Subsidiary Guarantor an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower or such Subsidiary Guarantor under this
Section with respect to the Indemnified Taxes (including Other Taxes) giving
rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than







--------------------------------------------------------------------------------

57


any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower or such Subsidiary Guarantor, upon the
request of the Administrative Agent or such Lender, shall repay the amount paid
over to the Borrower or such Subsidiary Guarantor (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to disclose any information it considers proprietary or make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower, any Subsidiary Guarantor or any other Person.
(i)    Defined Terms. For purposes of this Section, the term “Lender” includes
any Issuing Lender.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
Payments by the Obligors. Each Obligor shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise), or under any other Loan Document (except to the extent otherwise
provided therein), prior to 1:00 p.m., New York City time, on the date when due,
in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to an Issuing Lender as expressly provided herein
and except payments pursuant to Sections 2.15, 2.16, 2.17 and 10.03, which shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in Dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay all fees then due, and
all costs and expenses then due or reimbursable, to the Administrative Agent, in
its capacity as such, under any Loan Document, (ii) second, to reimburse all
unreimbursed LC Disbursements and to pay all letter of credit fronting fees then
due hereunder, ratably between the Issuing Lenders entitled thereto in
accordance with the amounts thereof then due to the Issuing Lenders, (iii)
third, to pay all other interest and other fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of such
interest and fees then due to such parties, and







--------------------------------------------------------------------------------

58


(iv) fourth, to pay all other principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of such principal then
due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein (for
the avoidance of doubt, as this Agreement is in effect from time to time),
including Sections 2.20(d) and 2.21: (i) each payment of facility fees under
Section 2.12(a) and letter of credit fees under Section 2.12(b) shall be made
for account of the Lenders, and each termination or reduction of the amount of
the Commitments under Section 2.09 shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments (or, in the case of any such payment of facility fees at
a time when the Commitments shall have terminated or expired, pro rata according
to the amounts of their respective Revolving Credit Exposure); (ii) each
Syndicated Borrowing shall be allocated pro rata among the Lenders according to
the amounts of their respective Commitments (in the case of the making of
Syndicated Loans) or their respective Loans that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); and
(iii) each payment or prepayment of any Syndicated Borrowing shall be applied
ratably to the Loans included in the repaid or prepaid Syndicated Borrowing.
(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans (other than a Competitive Loan) or
participations in LC Disbursements resulting in such Lender’s receiving payment
of a greater proportion of the aggregate amount of its Loans (other than
Competitive Loans) and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
(i) notify the Administrative Agent of such fact and (ii) purchase (for cash at
face value) participations in the Loans (other than Competitive Loans) and
participations in LC Disbursements of other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of principal of and accrued interest on their Loans (other than Competitive
Loans) and participations in LC Disbursements, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Obligor pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as this Agreement
is in effect from time to time), including Sections 2.09(e)(iii) and 2.20(d), or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any Eligible Assignee.
Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Obligor rights of setoff and counterclaim with







--------------------------------------------------------------------------------

59


respect to such participation as fully as if such Lender were a direct creditor
of each Obligor in the amount of such participation.
(e)    Payments by the Borrower; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Lender hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Lender, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it hereunder to or for the account of
the Administrative Agent or any Issuing Lender, then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), (i)
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations in respect of such
payment until all such unsatisfied obligations have been discharged or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender pursuant to this Agreement
(including pursuant to Sections 2.06(e), 2.06(f), 2.07(b), 2.18(e) and
10.03(c)), in each case in such order as shall be determined by the
Administrative Agent in its discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) Designation
of a Different Lending Office. If any Lender requests compensation under
Section 2.15, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.
(b)    Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.15, (ii) the Borrower is required to pay any additional amount to any
Lender







--------------------------------------------------------------------------------

60


or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) any Lender has become a Defaulting Lender, (iv) any Lender
has become a Non-Extending Lender or (v) any Lender does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of such
Lender or each of the Lenders or each of the Lenders affected thereby (so long
as the consent of the Required Lenders has been obtained), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.04), all of its interests, rights (other than
its existing rights to payment pursuant to Section 2.15 or 2.17) and obligations
under this Agreement and the related Loan Documents (other than any outstanding
Competitive Loans held by it) to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(A)    the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment or any Lender’s obligations in
respect of LC Exposure is being assigned, each Issuing Lender), which consent
shall not unreasonably be withheld;
(B)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.04;
(C)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements that have been funded by such Lender, accrued
interest thereon, accrued fees and all other amounts (except Competitive Loans)
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.16) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
(D)    in the case of any such assignment and delegation resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment and delegation will result in a reduction in such
compensation or payments thereafter;
(E)    in the case of any such assignment and delegation resulting from any
Lender becoming a Non-Extending Lender, the assignee shall be an Additional
Commitment Lender and, upon the effectiveness of any such assignment and
delegation, such assignee shall be deemed to have consented to the extension of
the Commitment Termination Date requested in the relevant Extension Request
(and, if such assignment and delegation shall become effective after the
relevant Extension Closing Date, the Commitment Termination Date with respect to
such Additional Commitment Lender (insofar as relating to the interests, rights
and obligations under this Agreement and the related Loan Documents so assigned
and delegated) shall automatically extend to the date specified in the relevant
Extension Request); and







--------------------------------------------------------------------------------

61


(F)    such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment and delegation
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.
SECTION 2.20.    Extension of Commitment Termination Date. (a) The Borrower may,
by notice to the Administrative Agent (which shall promptly notify the Lenders)
not more than 90 days and not less than 30 days prior to each anniversary of the
date hereof (or if such anniversary date is not a Business Day, the Business Day
next succeeding such anniversary), request (each, an “Extension Request”) that
the Lenders extend, effective on such anniversary date, the Commitment
Termination Date then in effect (or, if at such time there shall exist different
Commitment Termination Dates for the Lenders hereunder, the latest applicable
Commitment Termination Date then in effect) (the “Existing Commitment
Termination Date”) for an additional one year (the date on which the closing
with respect to any such Extension Request shall occur is referred to herein as
an “Extension Closing Date”); provided that only two Extension Requests may be
requested hereunder. Each Lender, acting in its sole discretion, shall, by
notice to the Borrower and the Administrative Agent given not later than the
20th day (or such later day as shall be acceptable to the Borrower) following
the date of the Borrower’s notice, advise the Borrower and the Administrative
Agent whether or not such Lender agrees to such extension; provided that any
Lender that does not so advise the Borrower shall be deemed to have rejected
such Extension Request (any such Lender which shall have rejected or is deemed
to have rejected such extension being a “Non-Extending Lender”). The election of
any Lender to agree to such extension shall not obligate any other Lender to so
agree. Notwithstanding anything herein to the contrary, no Lender shall have any
obligation hereunder to extend its Commitment.
(b)    The Borrower shall have the right, at any time on or prior to, or at any
time following, the relevant Extension Closing Date, unless an Event of Default
shall have occurred and be continuing, to replace any Non-Extending Lender with
one or more Additional Commitment Lenders in accordance with Section 2.19(b). If
requested by the Borrower or the Administrative Agent, each such Additional
Commitment Lender shall enter into an agreement with the Borrower and the
Administrative Agent, in form and substance satisfactory to the Borrower and the
Administrative Agent, pursuant to which such Additional Commitment Lender shall
reconfirm its Commitment hereunder so assumed from the relevant Non-Extending
Lender and, in the case of any such replacement becoming effective after the
relevant Extension Closing Date, reconfirm the extension of the Commitment
Termination Date applicable thereto as contemplated by clause (E) of Section
2.19(b).







--------------------------------------------------------------------------------

62


(c)    If (and only if) the total of the Commitments of the Lenders that have
agreed in connection with any Extension Request to extend the Existing
Commitment Termination Date and (if applicable) the Commitments of the
Additional Commitment Lender(s) that shall have replaced any Non-Extending
Lender as contemplated by paragraph (b) above shall, in the aggregate, be at
least 50% of the aggregate amount of the Commitments in effect immediately prior
to the Extension Closing Date, then, subject to the occurrence of the Extension
Closing Date, effective as of the applicable anniversary of the date hereof, the
Commitment Termination Date, but only with respect to each Lender that has
agreed to so extend its Commitment and (if applicable) each Additional
Commitment Lender that has replaced a Non-Extending Lender (and to Commitments
and Loans of each such Lender and Additional Commitment Lender), shall be
extended to the date that is one year after the then Existing Commitment
Termination Date (or, if such date is not a Business Day, the immediately
preceding Business Day); provided that the occurrence of the Extension Closing
Date and the effectiveness of the extension of the Existing Commitment
Termination Date shall not become effective with respect to any Lender unless as
of the Extension Closing Date: (i) no Default shall have occurred and be
continuing; (ii) the representations and warranties of the Obligors set forth in
Article IV and in the other Loan Documents shall be true and correct in all
material respects, on and as of the Extension Closing Date as if made on and as
of such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date); and (iii) the
Administrative Agent shall have received a certificate executed by a Responsible
Officer of the Borrower, dated as of the Extension Closing Date, stating that
the conditions with respect to such extension have been satisfied. Upon the
occurrence of the Extension Closing Date, the Administrative Agent shall record
the relevant information in the Register and give prompt notice of such
occurrence to the Borrower and the Lenders, which notice shall be conclusive and
binding.
(d)    Notwithstanding anything herein to the contrary, (i) with respect to any
Non-Extending Lender, the Commitment Termination Date for such Lender shall
remain unchanged (and the Commitment of such Lender shall terminate, the Loans
made by such Lender to the Borrower hereunder shall mature and be payable by the
Borrower, and all other amounts owing to such Non-Extending Lender hereunder
shall be payable, on such date), and on such date the Borrower shall also make
such other prepayments of Loans as shall be required in order that, after giving
effect to the termination of the Commitments of, and all payments to, the
Non-Extended Lenders pursuant to this sentence, the sum of (x) the outstanding
aggregate principal amount of all Loans and (y) the LC Exposure will not exceed
the Commitments and (ii) the “Availability Period” and the “Commitment
Termination Date” (without taking into consideration any extension pursuant to
this Section 2.20), as such terms are used in reference to any Issuing Lender or
any Letters of Credit issued by such Issuing Lender may not be extended without
the prior written consent of such Issuing Lender (it being understood and agreed
that, in the event any Issuing Lender shall not have consented to any such
extension, (i) such Issuing Lender shall continue to have all the rights and
obligations of an Issuing Lender hereunder through the Existing Commitment
Termination Date (or the Availability Period determined on the basis thereof, as
applicable), and thereafter shall have no obligation to issue, amend, extend or
renew any Letter of Credit (but shall, in each case, continue to be entitled to
the benefits of Sections 2.06, 2.13, 2.15,







--------------------------------------------------------------------------------

63


10.03 and 10.09, as applicable as to Letters of Credit issued or made prior to
such time), and (ii) the Borrower shall cause the LC Exposure attributable to
Letters of Credit issued by such Issuing Lender to be zero no later than the day
on which such LC Exposure would have been required to have been reduced to zero
in accordance with the terms hereof without giving effect to any effectiveness
of the extension of the applicable Existing Commitment Termination Date pursuant
to this Section (and, in any event, no later than such Existing Commitment
Termination Date)).
SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    facility fees shall continue to accrue on the amount of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a) only to the extent of the
Revolving Credit Exposure of such Defaulting Lender (excluding any portion
thereof constituting LC Exposure of such Defaulting Lender that is subject to
reallocation under clause (c)(i) below);
(b)    the Commitment, the Revolving Credit Exposure and the aggregate principal
amount of outstanding Competitive Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders or any other requisite
Lenders have taken or may take any action hereunder or under any other Loan
Document (including any consent to any amendment, waiver or other modification
pursuant to Section 10.02); provided that any amendment, waiver or other
modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof;
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    the LC Exposure of such Defaulting Lender (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.06(e) and 2.06(f)) shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that (A) the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s LC Exposure (excluding the portion
thereof referred to above) does not exceed the sum of all Non-Defaulting
Lenders’ Commitments and (B) after giving effect thereto, the Revolving Credit
Exposure of any Non-Defaulting Lender shall not exceed the Commitment of such
Non-Defaulting Lender;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Lenders the portion of such Defaulting Lender’s LC Exposure that has not
been reallocated







--------------------------------------------------------------------------------

64


as set forth in such clause in accordance with the procedures set forth in
Section 2.06(l) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay participation fees to such Defaulting Lender pursuant to Section
2.12(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if any portion of the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (i) above, then the participation fees payable to
the Lenders pursuant to Section 2.12(b) shall be adjusted to give effect to such
reallocation; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure that is
subject to reallocation pursuant to clause (i) above is neither reallocated nor
cash collateralized pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Issuing Lender or any other Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender with respect to such portion of its LC Exposure, and all
participation fees payable under Section 2.12(b) with respect to such portion of
its LC Exposure, shall be payable to the Issuing Lenders (and allocated among
them ratably based on the amount of such portion of the LC Exposure of such
Defaulting Lender attributable to Letters of Credit issued by each Issuing
Lender) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend, renew or extend any Letter of Credit unless, in each
case, it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be fully covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrower in
accordance with clause (c) above, and participating interests in any such
issued, amended, renewed or extended Letter of Credit will be allocated among
the Non-Defaulting Lenders in a manner consistent with clause (c)(i) above (and
such Defaulting Lender shall not participate therein).
In the event that a Bankruptcy Event or a Bail-In Action with respect to a
Lender Parent of any Lender shall have occurred following the date hereof and
for so long as such event shall continue, no Issuing Lender shall be required to
issue, amend, renew or extend any Letter of Credit unless such Issuing Lender
shall have entered into arrangements (including arrangements referred to in
clause (c) above, treating such Lender as if it were a Defaulting Lender (with
each Lender hereby agreeing to such arrangements)) with the Borrower or the
applicable Lender satisfactory to such Issuing Lender to defease any risk to it
in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower and each Issuing Lender
each agree that a Defaulting Lender has adequately remedied all matters that
caused







--------------------------------------------------------------------------------

65


such Lender to be a Defaulting Lender, then the LC Exposure of the Lenders shall
be readjusted to reflect the inclusion of such Lender’s Commitment and on such
date such Lender shall purchase at par (plus pay any break funding amounts,
determined in accordance with Section 2.16, to the extent such purchase occurs
on a date other than on the last day of the Interest Period applicable to
thereto) such of the Syndicated Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Percentage.
ARTICLE III
    
Guarantee
SECTION 3.01.    The Guarantee. The Subsidiary Guarantors hereby jointly and
severally, as a primary obligor and not merely as a surety, guarantee to each
Lender, each other holder of a Guaranteed Obligation (as hereinafter defined)
and the Administrative Agent and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
the Borrower and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Lenders or the Administrative Agent by the
Borrower under this Agreement and by any Obligor under any of the other Loan
Documents, in each case strictly in accordance with the terms thereof and
including all interest, fees and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceedings with respect to the
Borrower, whether or not such interest, fees or expenses are allowed as a claim
in such proceeding (such obligations being herein collectively called the
“Guaranteed Obligations”). The Subsidiary Guarantors hereby further jointly and
severally agree that if the Borrower shall fail to pay in full when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
SECTION 3.02.    Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 3.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Borrower under this Agreement or any other agreement
or instrument referred to herein, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section that the obligations of the Subsidiary Guarantors hereunder shall be
absolute and unconditional, joint and several, under any and all circumstances.
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following







--------------------------------------------------------------------------------

66


shall not alter or impair the liability of the Subsidiary Guarantors hereunder,
which shall remain absolute and unconditional as described above:
(i)    at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
any other agreement or instrument referred to herein shall be done or omitted;
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under this Agreement or any other agreement or
instrument referred to herein shall be waived or any other guarantee of any of
the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with; or
(iv)    any lien or security interest granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Guaranteed Obligations shall fail to be perfected.
The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever. Each Subsidiary Guarantor agrees
that its guarantee hereunder constitutes a guarantee of payment when due
(whether or not any bankruptcy, insolvency, receivership or similar proceeding
shall have stayed the accrual or collection of any of the Guaranteed Obligations
or operated as a discharge thereof) and not merely of collection, and hereby
expressly waives any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or any other agreement or instrument referred to herein, or against
any other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.
SECTION 3.03.    Reinstatement. The obligations of the Subsidiary Guarantors
under this Article shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Subsidiary Guarantors jointly
and severally agree that they will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including fees of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.







--------------------------------------------------------------------------------

67


SECTION 3.04.    Subrogation. The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against the Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
SECTION 3.05.    Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Lenders, the obligations of
the Borrower under this Agreement may be declared to be forthwith due and
payable as provided in Article VIII (and shall be deemed to have become
automatically due and payable in the circumstances provided in Article VIII) for
purposes of Section 3.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Subsidiary Guarantors
for purposes of Section 3.01.
SECTION 3.06.    Instrument for the Payment of Money. To the fullest extent
permitted by N.Y. Civ. Prac. L&R § 3213 and other applicable law, each
Subsidiary Guarantor hereby acknowledges that the guarantee in this Article
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or the Administrative Agent, at its sole option, in the event of a
dispute by such Subsidiary Guarantor in the payment of any moneys due hereunder,
shall have the right to bring motion action under N.Y. Civ. Prac. L&R § 3213.
SECTION 3.07.    Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising. Each Subsidiary Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, or amended or
modified, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any extension, renewal,
amendment or modification of any Guaranteed Obligation.
SECTION 3.08.    Rights of Contribution. The Subsidiary Guarantors hereby agree,
as between themselves, that if any Subsidiary Guarantor shall become an Excess
Funding Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section shall be subordinate and







--------------------------------------------------------------------------------

68


subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Article and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.
For purposes of this Section, (a) “Excess Funding Guarantor” means, in respect
of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (b) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (c) “Pro Rata Share” means, for any Subsidiary Guarantor, the
ratio (expressed as a percentage) of (i) the amount by which the aggregate
present fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (ii) the amount by which
the aggregate fair saleable value of all properties of all of the Subsidiary
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Borrower and the Subsidiary Guarantors hereunder and
under the other Loan Documents) of all of the Subsidiary Guarantors, determined
(A) with respect to any Subsidiary Guarantor that is a party hereto on the
Effective Date, as of the Effective Date, and (B) with respect to any other
Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes a
Subsidiary Guarantor hereunder.
SECTION 3.09.    General Limitation on Guarantee Obligations. In any action or
proceeding under the Bankruptcy Code, if the obligations of any Subsidiary
Guarantor under Section 3.01 would otherwise, taking into account the provisions
of Section 3.08, be held or determined to be void, invalid or unenforceable
under Section 548 of the Bankruptcy Code or any comparable applicable provisions
of state law on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Lender, the Administrative Agent or any other Person, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. The term “Bankruptcy Code” means Title 11 of the
United States Code entitled “Bankruptcy”.
SECTION 3.10.    Designation of Subsidiary Guarantors. The Borrower may at any
time and from time to time designate, in its sole discretion, any Domestic
Subsidiary as a Subsidiary Guarantor, in each case by delivery to the
Administrative Agent of (a) a duly executed Guarantee Assumption Agreement
properly completed for such Subsidiary and (b) proof of corporate action,
incumbency of officers, opinions of counsel and other documents consistent with
those delivered by the Subsidiary Guarantors pursuant to Section 5.01 on the
Effective Date as may reasonably be requested by the Administrative







--------------------------------------------------------------------------------

69


Agent. Any Subsidiary Guarantor designated as such pursuant to this Section 3.10
shall continue to be a Subsidiary Guarantor until the Borrower shall have
delivered written notice to the Administrative Agent of the termination of such
designation; provided that the preceding clause shall not limit the Borrower’s
obligations with respect to Specified Subsidiaries pursuant to Section 6.08.
SECTION 3.11.    Release of Guarantees. A Subsidiary Guarantor will
automatically be released from its obligations under this Article III upon the
consummation of any transaction permitted by this Agreement as a result of which
neither the Borrower nor any of its Subsidiaries owns any Equity Interest in
such Subsidiary Guarantor, provided that, if so required by this Agreement, the
Required Lenders shall have consented to such transactions and the terms of such
consent shall not have provided otherwise. In connection with any release
pursuant to this Section, the Administrative Agent shall execute and deliver to
any Obligor, at such Obligor’s expense, all documents that such Obligor shall
reasonably request to evidence such release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
ARTICLE IV
    
Representations and Warranties
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 4.01.    Organization. Each Obligor is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.
SECTION 4.02.    Authorization; Enforceability. The Transactions are within each
Obligor’s corporate or other organizational powers and have been duly authorized
by all necessary corporate or other organizational action. This Agreement has
been duly executed and delivered by each Obligor identified herein as a
signatory party hereto and constitutes, and each of the other Loan Documents to
which any Obligor is a party when executed and delivered by such Obligor will
constitute, a legal, valid and binding obligation of such Obligor, enforceable
against each Obligor in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
SECTION 4.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b)(i) do not violate the charter,
by‑laws or other organizational documents of any Obligor and (ii) do not violate
any applicable law or regulation or any order of any Governmental Authority, and
(c) do not constitute (and will not, with notice or lapse of time or both,
constitute) a default under any material indenture,







--------------------------------------------------------------------------------

70


agreement or other instrument binding upon the Borrower or any of its
Subsidiaries, except, in each case above (other than in the case of clause
(b)(i) above), where failure to obtain or make such consent, approval,
registration, filing or other action, any such violation or any such default
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
SECTION 4.04.    Financial Condition; No Material Adverse Change. (a) Financial
Condition. The Borrower’s consolidated balance sheet and statements of earnings,
changes in shareholders’ equity and cash flows (i) as of and for the fiscal year
ended January 30, 2016, reported on by Deloitte & Touche LLP, independent
registered public accounting firm, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended April 30, 2016, certified by a Financial
Officer of the Borrower, present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year end audit adjustments and the absence of certain
footnotes in the case of the statements referred to in clause (ii).
(b)    No Material Adverse Change. Since January 30, 2016, there has been no
material adverse change in the business, assets, operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole.
SECTION 4.05.    Properties. Except in respect of matters that would not
reasonably be expected to have a Material Adverse Effect, the Borrower and its
Subsidiaries have title to, or leasehold interests in, or the use of, property
sufficient to conduct their business, except for defects in title that do not
interfere with their ability to conduct their business.
SECTION 4.06.    Litigation and Environmental Matters. (a) Actions, Suits and
Proceedings. (i) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, except as disclosed in the Annual
Report on Form 10-K of the Borrower for the fiscal year ended January 30, 2016
as filed with the Securities and Exchange Commission prior to the date hereof.
(ii)    There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority now pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries that purport to affect the legality, validity or enforceability of
any Loan Document, the borrowing or repayment of any Loans, or the issuance of
any Letter of Credit or payment of any reimbursement obligation in respect
thereof.
(b)    Environmental, Health and Safety Laws. Neither the Borrower nor any
Subsidiary has received any notice to the effect that any part of its operations
or properties is not in compliance with any Environmental Law or order or any
notice that it or its property







--------------------------------------------------------------------------------

71


is the subject of any governmental investigation evaluating whether any remedial
action is needed to respond to any release of any Hazardous Material into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.
SECTION 4.07.    Compliance with Laws and Agreements. (a) Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
(b)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions, and the Borrower and the other Obligors and, to the
knowledge of the Borrower, their respective officers, employees and directors
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of the Borrower or any other Obligor or, to the
knowledge of the Borrower, any of their respective directors, officers or
employees is a Sanctioned Person.
SECTION 4.08.    Investment Company Status. No Obligor is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
SECTION 4.09.    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all material Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.
SECTION 4.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 4.11.    Subsidiaries. Set forth on Schedule 4.11 is a complete and
correct list as of the Effective Date of (a) all of the Subsidiaries of the
Borrower and (b) each Subsidiary holding ownership interests in other
Subsidiaries of the Borrower, together with, for each such Subsidiary, the
jurisdiction of organization of such Subsidiary. Schedule 4.11 separately
identifies all Specified Subsidiaries and Material Subsidiaries as of the date
hereof.







--------------------------------------------------------------------------------

72


SECTION 4.12.    Federal Reserve Regulations. Neither the Borrower nor any
Subsidiary is engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock.  The value of all Margin Stock owned by the Borrower and its Subsidiaries
(including, without limitation, all capital stock of the Borrower held by the
Borrower in treasury) does not constitute more than 25.0% of the value of the
consolidated assets of the Borrower.
ARTICLE V
    
Conditions
SECTION 5.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Lenders to issue Letters of Credit hereunder shall not become
effective until the date on which the following conditions shall have been
satisfied (or delivery of such documents is waived in accordance with
Section 10.02):
(a)    Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement.
(b)    Opinion of Counsel to the Obligors. The Administrative Agent shall have
received opinions, dated the Effective Date, of General Counsel of the Borrower
and of Simpson Thacher & Bartlett LLP, special counsel for the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent (and each
Obligor hereby instructs such counsel to deliver such opinion to the Lenders and
the Administrative Agent).
(c)    Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Obligor and the authorization of the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(d)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the president, a vice
president or a Financial Officer of the Borrower, confirming, to the best
knowledge of such Person, following due inquiry, compliance with the conditions
set forth in the lettered clauses of the first sentence of Section 5.02 (except,
in the case of clause (a) thereof, without giving effect to the parenthetical
statement therein).
(e)    Repayment of Existing Indebtedness. The Administrative Agent shall have
received evidence that the principal of and interest on, and all other amounts
owing in respect of, Indebtedness under the Existing Credit Agreement shall have
been (or shall simultaneously be) paid in full, that the commitments to extend
credit under the Existing Credit Agreement have been (or shall simultaneously
be) canceled or terminated and letters of credit outstanding thereunder shall
have expired or been terminated or shall be Existing Letters of Credit.
(f)    Delivery of Information. The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act that have been requested at least
five Business Days prior to the Effective Date.
(g)    Fees and Expense Reimbursement. The payment by the Borrower of such fees
and expense reimbursement as the Borrower shall have agreed in writing to pay to
any Lender or the Administrative Agent in connection herewith, including the
reasonable and documented fees and expenses of Cravath, Swaine & Moore LLP, New
York counsel to JPMorgan, in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other Loan Documents and the
extensions of credit hereunder (to the extent that statements for such fees and







--------------------------------------------------------------------------------

73


expenses have been delivered to the Borrower at least one Business Day prior to
the Effective Date).
The Administrative Agent shall notify the Borrower and the Lenders when it
determines that this Agreement has become effective, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Lenders to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 p.m., New
York City time, on June 27, 2016 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
SECTION 5.02.    Each Credit Event. The obligation of each Lender to make any
Loan, and of each Issuing Lender to issue, amend (if increasing the amount
thereof), renew (other than automatic renewals of any Auto-Renewal Letter of
Credit) or extend any Letter of Credit, is additionally subject to the receipt
of a request therefor in accordance herewith and the satisfaction of the
following conditions:
(a)    the representations and warranties of the Borrower set forth in this
Agreement (other than, after the Effective Date, those set forth in Sections
4.04(b) and 4.06(a)(i)) shall be true and correct in all material respects on
and as of the date of such Loan or the date of such issuance, amendment, renewal
or extension, as applicable; and
(b)    at the time of and immediately after giving effect to such Loan or such
issuance, amendment, renewal or extension, no Default or Event of Default shall
have occurred and be continuing.
Each Borrowing and each issuance, amendment (if increasing the amount thereof),
renewal (other than automatic renewals of any Auto-Renewal Letter of Credit) or
extension of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof that the conditions specified
in the preceding sentence have been satisfied.
ARTICLE VI
    
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated (or have been
cash collateralized or backstopped on terms reasonably satisfactory to each
applicable Issuing Lender) and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:







--------------------------------------------------------------------------------

74


SECTION 6.01.    Financial Statements, Rating Changes and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender (through the
Administrative Agent):
(a)    as soon as available and in any event within 90 days after the end of
each fiscal year of the Borrower, the audited consolidated balance sheet and
related statements of earnings, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by Deloitte & Touche LLP or another independent registered public
accounting firm of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly, in all material respects, the financial condition and
results of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP;
(b)    as soon as available and in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
consolidated balance sheet and related statements of earnings, shareholders’
equity and cash flows of the Borrower and its Subsidiaries as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by a Financial Officer of the Borrower as
presenting fairly, in all material respects, the financial condition and results
of operations and cash flows of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year‑end audit
adjustments and the absence of certain footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate executed by a Financial Officer of the
Borrower (i) certifying as to whether, to the best knowledge of such Financial
Officer (following due inquiry), a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.06 and (iii) stating whether any change
in GAAP or in the application thereof has been given effect in the preparation
of such financial statements that became effective after the date of the audited
financial statements referred to in Section 4.04 that affects calculations
pursuant to Section 7.06 and has not previously been reported in such a
certificate and, if any such not previously reported change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(d)    promptly after Moody’s or S&P shall have publicly announced a change in
the Moody’s Rating or the S&P Rating, as the case may be, written notice of such
rating change; and







--------------------------------------------------------------------------------

75


(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request.
The Borrower’s obligations under clauses (a) and (b) of this Section shall in
any event be deemed sufficiently performed if the financial statements referred
to therein are delivered by the time required under the applicable clause in
such form and content as permitted under the Exchange Act. Documents required to
be delivered pursuant to clauses (a) and (b) of this Section (to the extent any
such documents are included in materials otherwise filed and publicly available
with the Securities and Exchange Commission), may be delivered electronically
and, if so delivered, shall be deemed to have been delivered on the date on
which the Borrower posts such documents on www.sec.gov, or provides a link
thereto on the Borrower’s website at www.bestbuy.com. Notices required to be
delivered pursuant to clause (d) of this Section may be delivered electronically
and, if so delivered, shall be deemed delivered on the date on which the
applicable rating agency posts such notice, or provides a link thereto, on the
website of such rating agency. All documents and notices required by this
Section shall be deemed sufficiently delivered when posted by the Administrative
Agent on the Platform to which each Lender and the Administrative Agent have
been granted access.
SECTION 6.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender (through the Administrative Agent) prompt
written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, results in, or could reasonably be expected to
result in, a Material Adverse Effect; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.







--------------------------------------------------------------------------------

76


SECTION 6.03.    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to obtain, preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges, authorizations and
franchises material to the conduct of its business, except (other than with
respect to the Borrower) to the extent that failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any transaction permitted
under Section 7.03.
SECTION 6.04.    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.
SECTION 6.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in working order and condition
sufficient to permit the conduct of business in the ordinary course, ordinary
wear and tear excepted, except to the extent that failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, and (b) maintain, with financially sound and reputable insurance
companies (or with the Borrower’s captive self-insurance Subsidiary or other
customary self insurance, so long as such arrangements are administered in
accordance with sound business practices), insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
SECTION 6.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in such detail as is necessary to allow the delivery of the reports required by
Section 6.01, in which full, true and correct entries are made of all dealings
and transactions in relation to its business and activities in accordance with
and as required by GAAP in all material respects. The Borrower will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent (on its own behalf or as requested by any Lender), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested (collectively, the
“Inspections”); provided that the Borrower shall not be obligated to permit more
than one Inspection in any calendar year unless a Default or Event of Default is
then continuing or to make available MNPI to any Person in any respect that
would (in the opinion of counsel to the Borrower) violate applicable law,
including the Exchange Act.







--------------------------------------------------------------------------------

77


SECTION 6.07.    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws (including ERISA and Environmental
Laws) and all rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
SECTION 6.08.    New Specified Subsidiaries to Become Subsidiary Guarantors.
With respect to each Subsidiary that becomes a Specified Subsidiary after the
Effective Date, the Borrower will (a) within 30 Business Days after such
Subsidiary becomes a Specified Subsidiary, cause such Subsidiary to duly execute
and deliver to the Administrative Agent a Guarantee Assumption Agreement
properly completed for such Subsidiary and (b) deliver to the Administrative
Agent within a reasonable time (not exceeding 30 days) after its request
therefor, such proof of corporate action, incumbency of officers, opinions of
counsel and other documents consistent with those delivered by the Subsidiary
Guarantors pursuant to Section 5.01 on the Effective Date as may reasonably be
requested by the Administrative Agent.  Subject to Section 3.11, nothing in this
Agreement shall obligate the Administrative Agent or the Lenders to release or
terminate the Guarantee under Article III of this Agreement or any Guarantee
Assumption Agreement of any Subsidiary Guarantor which ceases to be a Specified
Subsidiary.
SECTION 6.09.    Use of Proceeds; Federal Reserve Regulations. The Borrower will
use the proceeds of the Loans, and the Letters of Credit will be used, for
general corporate purposes (including, in the case of the Loans, to repay
existing Indebtedness) in compliance with all applicable legal and regulatory
requirements; provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any of such proceeds. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X, and the Borrower will not permit the value of
all Margin Stock owned by the Borrower and its Subsidiaries (including, without
limitation, all capital stock of the Borrower from time to time held by the
Borrower in treasury) to constitute more than 25.0% of the value of the
consolidated assets of the Borrower. The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall not permit its
Subsidiaries and its or their respective directors, officers and employees to
use, the proceeds of any Borrowing or Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (b) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.
ARTICLE VII
    
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have expired or terminated (or have been cash
collateralized or backstopped on







--------------------------------------------------------------------------------

78


terms reasonably satisfactory to each applicable Issuing Lender) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
SECTION 7.01.    Subsidiary Indebtedness. The Borrower will not permit any
Domestic Subsidiary that is not an Obligor to create, incur, assume or permit to
exist any Indebtedness, except:
(a)    obligations under the Loan Documents;
(b)    any other Indebtedness existing on the Effective Date and described in
Schedule 7.01 (and any Indebtedness that may be incurred after the Effective
Date under commitments to extend such Indebtedness available on the Effective
Date and so described), and Indebtedness the proceeds of which are used solely
to refinance such Indebtedness;
(c)    Indebtedness referred to in, and secured by Liens permitted under,
Section 7.02(e);
(d)    (i) Indebtedness incurred solely to finance the acquisition of real
property by the Borrower or any Domestic Subsidiary, and any Indebtedness of
such Domestic Subsidiary the proceeds of which are used solely to refinance such
Indebtedness, provided that (A) the aggregate principal amount of any such
Indebtedness does not exceed the cost of acquisition of such real property and
(B) if such Indebtedness is secured, the Liens resulting therefrom are permitted
under Section 7.02(c); and (ii) Indebtedness referred to in, and secured by
Liens permitted under, Section 7.02(d);
(e)    Indebtedness in respect of (i) documentary letters of credit and trade
letters of credit incurred in the ordinary course of business and (ii) trade
bank acceptance drafts incurred in the ordinary course of business;
(f)    current liabilities, other than for borrowed money, incurred in the
ordinary course of business;
(g)    Indebtedness of any Subsidiary owing to the Borrower or any other
Subsidiary;
(h)    Indebtedness arising from Domestic Securitization Transactions permitted
by Section 7.02(k), provided that the aggregate amount of such Indebtedness
shall not exceed $300,000,000 at any time outstanding; and
(i)    other Indebtedness, provided that, as of the Effective Date and as of the
time any Indebtedness is created, incurred or assumed in reliance on this clause
(i), the aggregate principal amount of all Indebtedness outstanding in reliance
on this clause (i) (together with the aggregate principal amount of any such
Indebtedness to be created, incurred or assumed in reliance on this clause (i))
does not exceed the







--------------------------------------------------------------------------------

79


greater of (i) $250,000,000 and (ii) 5.0% of Tangible Net Worth as of the
Effective Date or as of the date such Indebtedness is created, incurred or
assumed, as applicable.
SECTION 7.02.    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)    Liens existing on the Effective Date and, if securing a liability in
excess of $150,000,000, described on Schedule 7.02, and Liens on the same
property (or, if such Lien attaches to a type or class of property of any
Person, on the same type or class of property of such Person) securing any
extension, renewal, refinancing, refunding or replacement of the liability
secured by such Liens that do not increase the outstanding principal amount
thereof;
(b)    deposits or pledges, or cash collateral given to any financial
institution that has issued a letter of credit, to secure payment of workers’
compensation, unemployment insurance, old age pensions or other social security
or employee benefit obligations, daylight overdraft exposure or ACH obligations,
or liabilities under or in respect of self-insurance programs, in each case in
the ordinary course of business of the Borrower and its Subsidiaries;
(c)    Liens created or assumed in connection with the acquisition of real
property by the Borrower or any Subsidiary; provided that such Liens attach only
to the property acquired and secure only Indebtedness incurred solely to finance
the acquisition of such property, and Liens on the same property securing any
Indebtedness the proceeds of which are used solely to refinance such
Indebtedness;
(d)    Liens on inventory of the Borrower or any Subsidiary and proceeds thereof
pursuant to agreements with the suppliers of inventory or inventory letter of
credit providers to the Borrower or such Subsidiary; provided that such Liens
attach only to inventory financed pursuant to such agreements and secure only
Indebtedness or other obligations, in each case, incurred solely to finance the
acquisition of such inventory by the Borrower or such Subsidiary;
(e)    Liens securing Indebtedness and related obligations incurred to finance
the acquisition or construction of capital assets not constituting real property
or to reimburse the Borrower or a Subsidiary for expenditures made to acquire or
construct such capital assets, and Liens securing Indebtedness and related
obligations incurred by the same obligor to extend, renew, refinance, refund or
replace any such Indebtedness or obligations so long as the outstanding
principal amount thereof is not increased; provided that such Liens attach only
to such capital assets and the proceeds thereof;
(f)    Liens securing Indebtedness and related obligations of any Subsidiary
which became a Subsidiary after the Effective Date if such Indebtedness and
Liens were outstanding prior to the time it became a Subsidiary and not incurred
in contemplation of its becoming a Subsidiary, and Liens on the same property
(or, if such Lien attaches to a







--------------------------------------------------------------------------------

80


type or class of property of any Person, on the same type or class of property
of such Person) securing Indebtedness and related obligations incurred by the
same obligor to extend, renew, refinance, refund or replace such Indebtedness or
obligations so long as the outstanding principal thereof is not increased;
(g)    Permitted Encumbrances;
(h)    Liens consisting of easements, rights of way, zoning restrictions,
restrictions on the use of real property and defects and irregularities in the
title thereto, landlords’, materialmen’s or mechanic’s liens and other similar
liens and encumbrances none of which interfere materially with the use of the
property covered thereby in the ordinary course of the business of the Borrower
or such Subsidiary and which do not materially detract from the value of such
properties;
(i)    Liens on assets of Foreign Subsidiaries securing Indebtedness or other
liabilities of Foreign Subsidiaries;
(j)    cash collateral given to any financial institution that has issued a
trade bank acceptance draft in the ordinary course of business of the Borrower
and its Subsidiaries;
(k)    Securitization Transactions, and Liens on accounts receivable, interests
therein and the proceeds thereof existing or deemed to exist in connection with
any Securitization Transaction; provided that the aggregate amount of the
Domestic Securitization Transactions shall not exceed $300,000,000 at any time;
(l)    Liens on assets securing obligations under any 364-Day Credit Agreement
so long as obligations under this Agreement are secured on an equal and ratable
basis on terms reasonably satisfactory to the Administrative Agent; and
(m)    Liens securing other liabilities, provided that, as of the Effective Date
and as of the time any Lien securing any obligations is created, incurred or
assumed in reliance on this clause (m), the aggregate principal amount of all
liabilities secured by Liens in reliance on this clause (m) (together with the
aggregate principal amount of all liabilities secured by such Lien to be
created, incurred or assumed in reliance on this clause (m)) does not exceed the
greater of (i) $250,000,000 and (ii) 10.0% of Tangible Net Worth as of the
Effective Date or as of the date any such Lien is created, incurred or assumed,
as applicable.
SECTION 7.03.    Fundamental Changes. (a) Mergers, Consolidations, Sales of
Assets, Etc.
(i)    The Borrower will not, and will not permit any Subsidiary Guarantor to,
merge with or into or consolidate with (collectively, “merge” or a “merger”) any
other Person, or permit any other Person to merge with or into it, or liquidate
or dissolve; provided that, if at the time thereof and immediately after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing, (A) any Subsidiary Guarantor may merge into the Borrower in a
transaction in which the







--------------------------------------------------------------------------------

81


Borrower is the surviving entity; (B) any Subsidiary Guarantor may merge with or
into any other Person (including in connection with any acquisition) in a
transaction in which the surviving entity is, or concurrently with the
consummation of such merger becomes, a Subsidiary Guarantor; (C) any Subsidiary
Guarantor may be disposed of pursuant to a merger with or into another Person so
long as such disposition does not violate clause (ii) below; (D) any Subsidiary
Guarantor may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders; and (E) the Borrower may
merge with or into any other Person organized under the laws of the United
States of America or any State thereof, provided that (1) the Borrower is the
surviving entity or (2) if the surviving entity is not the Borrower, then (x)
the surviving entity assumes all of the Borrower’s obligations under this
Agreement and the other Loan Documents pursuant to an agreement reasonably
satisfactory to the Administrative Agent and (y) the Lenders shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, with respect to such surviving
entity, and provided further that on the date of consummation of any such
merger, the Borrower shall deliver to the Administrative Agent a certificate
executed by a Financial Officer of the Borrower demonstrating that the Borrower
would be in pro forma compliance with Section 7.06 as of the last day of the
fiscal quarter then most recently ended (determined as if such merger, and any
related incurrence of Indebtedness, had occurred on the first day of the period
of four consecutive fiscal quarters ending on such last day).
(ii)    The Borrower will not, and will not permit any of its Subsidiaries to,
sell, transfer, lease, license or otherwise dispose of (in one transaction or in
a series of transactions, and whether directly or through any merger or
consolidation) assets representing all or substantially all the consolidated
assets of the Borrower and the Subsidiaries (whether now owned or hereafter
acquired), taken as a whole.
(b)    Lines of Business. The Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto.
SECTION 7.04.    Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (collectively, “Restrictions”) (a) the ability of the
Borrower or any Domestic Subsidiary to create, incur or permit to exist a first
priority Lien upon any of its assets securing the obligations of the Borrower
hereunder or, in the case of Domestic Subsidiaries, the Guarantees thereof,
(b) the ability of any Subsidiary to pay dividends or similar distributions with
respect to any shares of its capital stock (or similar Equity Interests) or to
make or







--------------------------------------------------------------------------------

82


repay loans or advances to the Borrower or any Subsidiary Guarantor or (c) the
ability of any Domestic Subsidiary to Guarantee any of the Guaranteed
Obligations; provided that:
(i)    the foregoing shall not apply to (A) Restrictions imposed by law, rule,
regulation or order or by this Agreement or any other Loan Document,
(B) Restrictions existing on the date hereof identified on Schedule 7.04 (but
shall apply to any amendment or modification expanding the scope of any such
Restrictions), (C) Restrictions imposed by any agreement by which any Subsidiary
is bound at the time such Subsidiary became a Subsidiary, so long as such
agreement was in effect at the time of such acquisition and was not created in
contemplation of such acquisition and such Restrictions only apply to such
Subsidiary (but shall apply to any amendment or modification expanding the scope
of any such Restriction), (D) customary Restrictions contained in agreements
relating to the sale of a Subsidiary or assets pending such sale, provided that
(1) such Restrictions apply only to the Subsidiary or assets to be sold and (2)
such sale is permitted hereunder, (E) Restrictions on cash or other deposits
under contracts entered into in the ordinary course of business, (F) in the case
of any Subsidiary that is not a wholly-owned Subsidiary of the Borrower,
Restrictions imposed by its organizational documents or any related joint
venture or similar agreement, provided that such Restrictions apply only to such
Subsidiary and to any Equity Interests in such Subsidiary, and (G) Restrictions
contained in lease agreements or agreements not relating to Indebtedness, in
each case, entered into by the Borrower or any Subsidiary in the ordinary course
of business;
(ii)    clause (a) of the foregoing shall not apply to (A) Restrictions imposed
by any agreement relating to secured Indebtedness permitted by this Agreement if
such Restrictions apply only to the assets securing such Indebtedness, (B)
Restrictions imposed by any agreement relating to Indebtedness permitted by this
Agreement incurred after the Effective Date to finance the acquisition of
particular assets (and any agreement relating to any refinancing of such
Indebtedness, so long as the aggregate principal amount of such refinancing
Indebtedness does not exceed the then outstanding aggregate principal amount of
such original Indebtedness), so long as such Restrictions apply only to such
assets (other than Inventory and Receivables), (C) Restrictions imposed by any
agreement relating to Indebtedness permitted by this Agreement, provided that
neither the Borrower nor any Domestic Subsidiary may create, incur or permit to
exist any Lien securing the Indebtedness under such agreement unless the
Indebtedness under this Agreement is equally and ratably secured thereby on
terms reasonably satisfactory to the Administrative Agent, and (D) customary
provisions in leases and other contracts restricting the assignment thereof; and
(iii)    clause (b) of the foregoing shall not apply to Restrictions imposed by
any agreement if the Borrower’s Board of Directors determines in good faith that
such Restrictions could not reasonably be expected to have a material adverse
effect







--------------------------------------------------------------------------------

83


on the ability of the Borrower and the Subsidiary Guarantors to pay their
obligations under the Loan Documents when due.
SECTION 7.05.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on terms and conditions not less favorable
to the Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties and (b) transactions between or among the
Borrower and its Subsidiaries not involving any other Affiliate.
SECTION 7.06.    Certain Financial Covenants. (a) Cash Flow Leverage Ratio. The
Borrower will not permit the Cash Flow Leverage Ratio on the last day of any
fiscal quarter to exceed 3.50 to 1.00.
(b)    Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio, as at the end of any Measurement Period, to be less than 2.50 to
1.00.
SECTION 7.07.    Investments in Foreign Subsidiaries. The Borrower will not, and
will not permit any of its Domestic Subsidiaries to, sell, transfer, lease,
license or otherwise dispose of (in one transaction or in a series of
transactions) to any Foreign Subsidiary (a) any Equity Interests in any Domestic
Subsidiary, (b) any United States patents, copyrights, trademarks, service
marks, trade names, trade dress, logos and other source or business identifiers,
all registrations and recordings thereof, all applications therefor, all
extensions or renewals thereof and all goodwill associated therewith or
symbolized thereby, that are, or are contemplated to be, used or useful in the
conduct of the business of the Borrower and its Domestic Subsidiaries taken as a
whole, (c) any assets (other than (i) cash and cash equivalents and
(ii) Indebtedness or other obligations owing to the Borrower or any Domestic
Subsidiary by any Foreign Subsidiary in the form of intercompany loans or
advances) that, individually or in the aggregate, are material to the conduct of
the business of the Borrower and its Domestic Subsidiaries taken as a whole or
(d) all or any substantial portion of the assets of the Borrower and its
Domestic Subsidiaries taken as a whole.







--------------------------------------------------------------------------------

84


ARTICLE VIII
    
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Obligor in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof, or any
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 6.02(a), 6.03 (with respect to the Borrower’s
existence) or 6.09 or in Article VII;
(e)    any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article) and such failure
shall continue unremedied for a period of 30 or more days after written notice
thereof from the Administrative Agent or the Required Lenders to the Borrower;
(f)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any grace period applicable thereto); provided that any such
failure with respect to any Indebtedness arising from the purchase of goods or
services by the Borrower that is being contested in good faith by appropriate
proceedings shall not constitute an Event of Default as long as the Borrower’s
or such Subsidiary’s title to any substantial part of its property is not
materially adversely affected, its use of such property in the ordinary course
of its business is not materially interfered with







--------------------------------------------------------------------------------

85


and adequate reserves with respect thereto have been set aside on its books in
conformity with GAAP;
(g)    any event or condition occurs that results in any Material Indebtedness
(i) becoming due or required to be prepaid, repurchased, redeemed or defeased or
(ii) in the case of any Hedging Agreement or Securitization Transaction,
terminated, in each case prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness (other than in respect of any
Hedging Agreement) or any trustee or agent on its or their behalf, or, in the
case of any Securitization Transaction, the purchasers or lenders thereunder, to
cause any such Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or, in the case of any Securitization Transaction, to cause the
termination thereof; provided that this clause (g) shall not apply to (A)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or (B) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof by
the Borrower or any of its Subsidiaries or, in the case of any Indebtedness in
respect of a Hedging Agreement, a voluntary termination thereof by the Borrower
or any of its Subsidiaries;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for a period of 60 or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;
(i)    the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against the Borrower or any of







--------------------------------------------------------------------------------

86


its Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries to enforce any such judgment;
(k)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; or
(l)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole, and
thereupon the principal of the Loans, together with accrued interest thereon and
all fees and other obligations of the Obligors accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Obligor; and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Obligors accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Obligor.
ARTICLE IX
    
Agency
SECTION 9.01.    Administrative Agent. Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints the entity named as Administrative Agent in
the heading of this Agreement and its successors to serve as Administrative
Agent under the Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except for the consent right of
the Borrower set forth in the eighth paragraph of this Section 9.01, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lenders, and neither the Borrower nor any
other Obligor shall have rights as a third party beneficiary of such provisions.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Lender as any other
Lender or Issuing Lender and may exercise the same as though it were not the
Administrative Agent,







--------------------------------------------------------------------------------

87


and such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any of its
Subsidiaries or other Affiliates as if such Person were not the Administrative
Agent hereunder and without any duty to account therefor to the Lenders or the
Issuing Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
thereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” (or any other similar term) in this
Agreement or any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties);
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or be
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries or
other Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct (with such absence to be presumed unless
otherwise determined by a court of competent jurisdiction in a final and
nonappealable judgment). The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice describing such Default
is given to the Administrative Agent by the Borrower, a Lender or an Issuing
Lender







--------------------------------------------------------------------------------

88


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made or
deemed made in or in connection with this Agreement or any other Loan Document,
(b) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (c) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document or the occurrence of any Default,
(d) the sufficiency, validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (e) the satisfaction of any condition set forth in Article V or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not have any liability
arising from any confirmation of the Revolving Credit Exposure or the component
amounts thereof.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also may rely upon, and shall not incur any
liability for relying upon, any statement made to it orally or by telephone and
believed by it to have been made by the proper Person (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
maker thereof), and may act upon any such statement prior to receipt of written
confirmation thereof. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or amendment of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender sufficiently prior to the making of such Loan or the
issuance, extension, renewal or amendment of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for an
Obligor), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct







--------------------------------------------------------------------------------

89


of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lenders and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrower (such consent not to be unreasonably withheld, and such consent not
to be required if an Event of Default under clauses (a), (b), (h) or (i) of
Article VIII has occurred and is continuing), to appoint a successor, which
shall be a bank with an office in the United States of America, or an Affiliate
of any such bank. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Sections
2.17(e) and 10.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
In case of the pendency of any proceeding with respect to any Obligor under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan or any LC Disbursement shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:







--------------------------------------------------------------------------------

90


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Guaranteed Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lenders and the Administrative Agent (including any claim
under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 10.03) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Lenders, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 10.03).
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent, any other Lender, any Issuing
Lender or any Arranger or any of their Related Parties, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender, any Issuing Lender or any Arranger
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
Each Lender and each Issuing Lender, by delivering its signature page to this
Agreement on the Effective Date, or delivering its signature page to an
Assignment and Assumption or an agreement to provide a new Commitment pursuant
to Section 2.09(e)(ii)(B) pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
this Agreement and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.
SECTION 9.02.    Bookrunners, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agent and the
Documentation Agents shall have any duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder, but shall have the benefit of the indemnities, reimbursement and
exculpation provisions set forth herein.
ARTICLE X
    
Miscellaneous







--------------------------------------------------------------------------------

91


SECTION 10.01.    Notices. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone or e-mail
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:
(i)    if to the Borrower or any Subsidiary Guarantor, to Best Buy Co., Inc. at
7601 Penn Avenue South, Richfield, Minnesota, 55423, Attention of Treasurer
(Telephone No. (612) 291-5781; Fax No. (952) 430-1316; e-mail EFT@bestbuy.com),
with a copy to Best Buy Co., Inc. at 7601 Penn Avenue South, Richfield,
Minnesota, 55423, Attention of Legal Department-Corporate and Securities
(Telephone No. (612) 291-3140; Fax No. (952) 430-9775; e-mail
eric.halverson@bestbuy.com);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2 Floor 3, Newark,
Delaware 19713-2107, Attention of Pranay Tyagi (Telephone No. (302) 634-8799;
Fax No. (302) 634-8459; e-mail pranay.tyagi@jpmorgan.com), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, New York
10179, Attention of Anna Kostenko (Telephone No. (212) 270-3388; Fax No. (212)
270-5100; e-mail anna.kostenko@jpmorgan.com);
(iii)    if to JPMorgan as Issuing Lender, to JPMorgan Chase Bank, N.A., 10410
Highland Manor Drive, 4th Floor, Tampa, Florida 33610-9128, Attention of Standby
LC Unit (Telephone No. (813) 432-1210; Fax No. (856) 294-5267; e-mail
gts.client.services@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, 24th Floor, New York, New York 10179, Attention of Anna
Kostenko (Telephone No. (212) 270-3388; Fax No. (212) 270-5100; e-mail
anna.kostenko@jpmorgan.com);
(vi)    if to any other Issuing Lender, to it at its address as provided in
writing to the Administrative Agent and the Borrower; and
(v)    if to a Lender, to it at its address (or fax number or e-mail) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through electronic communications shall be effective as
provided in paragraph (b) below.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communications (including e-mail and Internet and intranet websites)
pursuant to procedures







--------------------------------------------------------------------------------

92


approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender or Issuing Lender if such Lender
or Issuing Lender, as applicable, has notified the Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return email or other
written acknowledgement), and notices or communications posted to an Internet or
intranet website to the extent provided in this paragraph shall be deemed
received upon the deemed receipt by the intended recipient, at its email address
as described above, of notification that such notice or communication is
available and identifying the website address therefor, provided that, in each
case, if such e-mail is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c)    Change of Address, Etc. Any party hereto may change its address, fax
number or email address for notices and other communications hereunder by notice
to the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent).
(d)    Platform. The Borrower and the Subsidiary Guarantors agree that the
Administrative Agent may, but shall not be obligated to, make any Communication
by posting such Communication on Debt Domain, Intralinks, Syndtrak, ClearPar or
a substantially similar electronic transmission system (the “Platform”). The
Platform is provided “as is” and “as available”. Neither the Administrative
Agent nor any of its Related Parties warrants, or shall be deemed to warrant,
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made, or shall be deemed to be made, by the Administrative
Agent or any of its Related Parties in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Obligors, any Lender, any Issuing Lender or
any other Person for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Obligor’s or the
Administrative Agent’s transmission of communications through the Platform.
SECTION 10.02.    Waivers; Amendments. (a) No Deemed Waivers; Remedies
Cumulative. No failure or delay by the Administrative Agent, any Issuing Lender
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power,







--------------------------------------------------------------------------------

93


preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Lenders and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the execution and delivery of this Agreement, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Lender may have had notice or knowledge of such Default at the time.
(b)    Amendments. Except as provided for in Sections 2.09 and 2.20, neither
this Agreement nor any other Loan Document nor any provision hereof or thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall:
(i)    increase the Commitment of any Lender without the written consent of such
Lender,
(ii)    reduce the principal amount of any Loan or LC Disbursement outstanding
to any Lender or reduce the rate of interest thereon (except in connection with
the waiver of applicability of any post-default increase in interest rates
pursuant to Section 2.13(d)), or reduce any fees payable to any Lender
hereunder, without the written consent of such Lender,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement outstanding to any Lender, or any interest thereon, or
any fees payable to any Lender hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment of any Lender, without the written consent of such Lender,
(iv)    change Section 2.18(b), 2.18(c) or 2.18(d) in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby,
(v)    change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender directly and adversely
affected thereby, or







--------------------------------------------------------------------------------

94


(vi)    release all or substantially all of the Guarantors from their guarantee
obligations under Article III without the written consent of each Lender, and
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Lender hereunder
without the prior written consent of the Administrative Agent, such Issuing
Lender, as the case may be.
Notwithstanding the foregoing (but subject to the immediately preceding
proviso), (A) any amendment of the definition of the term “Applicable Rate”
pursuant to the last sentence of such definition shall require only the written
consent of the Borrower and the Required Lenders, (B) no consent with respect to
any amendment, waiver or other modification of this Agreement shall be required
of any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification, (C) the
Administrative Agent may enter into one or more security agreements (including
mortgages and pledge agreements) in connection with any grant of a security
interest securing Indebtedness under this Agreement as contemplated by Sections
7.02(l) and 7.04 without the consent of any Lender and (D) this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share in the benefits of this Agreement and the other
Loan Documents and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
(c) Administrative Agent Execution. The Administrative Agent may, but shall have
no obligation to, with the written concurrence of any Lender, execute
amendments, waivers or other modifications on behalf of such Lender. Any
amendment, waiver or other modification effected in accordance with this Section
10.02 shall be binding upon each Person that is at the time thereof a Lender and
each Person that subsequently becomes a Lender.
SECTION 10.03.    Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses.
The Borrower shall pay (i) all reasonable and documented out‑of‑pocket expenses
incurred by the Administrative Agent, the Arrangers, the Documentation Agents,
the Syndication Agent and each of their respective Affiliates (including the
reasonable and documented fees, charges and disbursements of one firm of counsel
(and one firm of local counsel in each applicable jurisdiction) for the
foregoing), in connection with the syndication of the credit facility provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out‑of‑pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment







--------------------------------------------------------------------------------

95


thereunder and (iii) all out‑of‑pocket expenses incurred by the Administrative
Agent, any Issuing Lender or any Lender (including the reasonable fees, charges
and disbursements of one firm of counsel (and one firm of local counsel in each
applicable jurisdiction) for the Administrative Agent, the Issuing Lenders and
the Lenders and of any separate counsel (including local counsel) that may be
required in light of any conflicting interests among the foregoing parties) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub‑agent thereof), the Arrangers, the
Documentation Agents, the Syndication Agent, each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of one firm of counsel (and one
firm of local counsel in each applicable jurisdiction) for the Indemnitees and
of any separate counsel (including local counsel) that may be required in light
of any conflicting interests among Indemnitees), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Obligor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing (each a “Proceeding”), whether
based on contract, tort or any other theory, whether brought by a third party or
by the Borrower or any other Obligor, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or its Related
Parties or (y) result from a claim brought in good faith by the Borrower or any
other Obligor against an Indemnitee for breach by such Indemnitee or its Related
Parties of its obligations under this Agreement. In the case of any Proceeding
brought by a third party against any Indemnitee that is also brought against the
Borrower, the Borrower shall be entitled to assume the defense of such
Proceeding with counsel reasonably satisfactory to such Indemnitee. Upon
assumption by the Borrower of the defense of any such Proceeding, the applicable
Indemnitee shall have







--------------------------------------------------------------------------------

96


the right to participate in such Proceeding and to retain its own firm of
counsel, but the Borrower shall not be liable for any fees, charges and
disbursements of such other firm of counsel subsequently incurred by such
Indemnitee in connection with the defense thereof unless (i) the Borrower has
agreed to pay such fees, charges or disbursements, (ii) the Borrower shall have
failed to employ counsel reasonably satisfactory to such Indemnitee in a timely
manner or (iii) such Indemnitee shall have been advised in writing by counsel
that there are actual or potential conflicting interests between the Borrower
and such Indemnitee. The Borrower shall not consent to the terms of any
compromise or settlement of any Proceeding defended by the Borrower in
accordance with the foregoing without the prior written consent of the
applicable Indemnitee, provided, however, that such Indemnitee’s prior written
consent shall not be required if such compromise or settlement (x) includes an
unconditional release of such Indemnitee from all liability arising out of such
Proceeding and (y) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of such Indemnitee.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub‑agent thereof)
or an Issuing Lender, or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent),
such Issuing Lender or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub‑agent) or such Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub‑agent) or such Issuing
Lender in connection with such capacity. The obligations of the Lenders under
this paragraph are several obligations.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereby waives, any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof, provided that nothing in this
sentence shall diminish the obligations of any Obligor under paragraphs (a) or
(b) of this Section or any other expense reimbursement or indemnity obligations
of any Obligor set forth herein. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems, except to the extent they are determined by a
final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the bad faith, willful misconduct or gross negligence of such
Indemnitee or any of its Related Parties, or for any special, indirect,







--------------------------------------------------------------------------------

97


consequential or punitive damages in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
SECTION 10.04.    Successors and Assigns. (a) Assignments Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Lender that issues any Letter of Credit),
except that (i) other than as expressly provided in Section 7.03(a)(i), the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arrangers, the Documentation Agent, the Syndication Agent and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and the Related Parties of each of the Administrative Agent, the Issuing
Lenders and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(b)    Assignments by Lenders.
(i)    Assignments Generally. Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Borrower; provided that (x) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default described in any of clauses (a), (b), (h) or (i)
of Article VIII has occurred and is continuing, any other assignee, and (y) the
Borrower shall be deemed to have consented to any assignment unless it shall
object thereto by written notice (which may be by e-mail) to the Administrative
Agent within 15 Business Days after having received a written request for its
consent to such assignment;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of the
Commitments or Syndicated Loans to a Lender or an Affiliate of a Lender; and
(C)    each Issuing Lender.







--------------------------------------------------------------------------------

98


(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (x) no such consent of the Borrower shall be required if
an Event of Default described in any of clauses (a), (b), (h) or (i) of Article
VIII has occurred and is continuing and (y) the Borrower shall be deemed to have
provided such consent unless it shall object thereto by written notice (which
may be by e-mail) to the Administrative Agent within 15 Business Days after
having received a written request for its consent to such assignment;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations
solely in respect of Syndicated Loans (and not Loans of any other Class) or of
Loans of any Class (other than Syndicated Loans);
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (b)(iv) of this Section, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03). Any
assignment or transfer by a Lender of rights or







--------------------------------------------------------------------------------

99


obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv)    Maintenance of Register. The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption (or an agreement incorporating by
reference a form of Assignment and Assumption posted on the Platform), executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(e), 2.06(f), 2.07(b),
2.18(d) or 10.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph. Each assigning Lender and the assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form (it being acknowledged that the Administrative Agent shall have
no duty or obligation (and shall incur no liability) with respect to obtaining
(or confirming the receipt) of any such written consent or with respect to the
form of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee), and each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is an Eligible Assignee.
(c)    Participations.







--------------------------------------------------------------------------------

100


(i)    Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Lender, sell participations to
one or more Eligible Assignees (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that directly and adversely affects such Participant. Subject
to paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Sections 2.17(f) (it being understood that the documentation required under
Sections 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender selling participations
shall keep a register (the “Participant Register”) in which it shall record the
name and address of each Participant to which such Lender sells participations
and the amount and terms of such participations, acting for this purpose as a
non-fiduciary agent of the Borrower; provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(ii)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.15 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation







--------------------------------------------------------------------------------

101


sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(f) as though it were a Lender.
(d)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 10.05.    Survival. All covenants, agreements, representations and
warranties made by the Obligors herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the other Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Lender, any Lender or any Affiliate of any of the foregoing may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended hereunder,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any LC Exposure is outstanding and so
long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17, 2.18(f), 3.03 and 10.03 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
SECTION 10.06.    Counterparts; Integration; Effectiveness; Electronic
Execution. (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or any Issuing Lender, constitute the entire
contract between and among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates under any commitment letter entered in
connection herewith (but do not supersede any provisions of any separate letter
agreements with respect to fees payable to the Administrative Agent or any
Issuing Lender). Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile (or other electronic







--------------------------------------------------------------------------------

102


transmission) shall be effective as delivery of a manually executed counterpart
of this Agreement.
(b)    Electronic Execution. The words “execution”, “signed”, “signature”,
“delivery” and words of like import in or relating to any document to be signed
in connection with this Agreement or any other Loan Document and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, except as otherwise provided for herein,
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.
SECTION 10.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 10.08.    Right of Setoff. In addition to any rights and remedies of the
Lenders and the Issuing Lenders provided by law, each Lender and each Issuing
Lender shall have the right, without notice to the Borrower or any Subsidiary
Guarantor, any such notice being expressly waived by the Borrower and each
Subsidiary Guarantor to the extent permitted by applicable law, upon any
obligations of the Borrower or any Subsidiary Guarantor under this Agreement or
any other Loan Document becoming due and payable (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or such Issuing Lender, any Affiliate thereof or any of
their respective branches or agencies to or for the credit or the account of the
Borrower or any Subsidiary Guarantor; provided that if any Defaulting Lender
shall exercise any such right of setoff, all amounts so set off shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Administrative Agent, the Issuing Lenders
and the Lenders. Each Lender (including any Defaulting Lender) and each Issuing
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.







--------------------------------------------------------------------------------

103


SECTION 10.09.    Governing Law; Jurisdiction; Etc. (a) Governing Law. This
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.
(b)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the Obligors irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement or any other Loan Document brought by it or any of its Affiliates
shall be brought, and shall be heard and determined, exclusively in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, any Issuing Lender or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Obligor or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
SECTION 10.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND







--------------------------------------------------------------------------------

104


THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 10.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 10.12.    Treatment of Certain Information; Confidentiality. (a)
Treatment of Certain Information. The Borrower acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to the Borrower or one or more of its Subsidiaries (in connection with
this Agreement or otherwise) by any Lender, any Issuing Lender or by one or more
Subsidiaries or other Affiliates of such Lender or such Issuing Lender and the
Borrower hereby authorizes each Lender and each Issuing Lender to share any
information delivered to such Lender or such Issuing Lender by the Borrower and
its Subsidiaries pursuant to this Agreement, or in connection with the decision
of such Lender or such Issuing Lender to enter into this Agreement, with any
Subsidiary or other Affiliate of such Lender or Issuing Lender, it being
understood that any such Subsidiary or other Affiliate of any Lender receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender or an Issuing Lender hereunder. Such
authorization shall survive the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
(b)    Confidentiality. Each of the Administrative Agent, the Issuing Lenders
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (i) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any Governmental Authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any securitization, swap or derivative transaction relating to the
Borrower and its obligations, (vii) with the consent of the Borrower, (viii) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Issuing Lender or any Lender or







--------------------------------------------------------------------------------

105


any of their respective Affiliates on a nonconfidential basis from a source
other than an Obligor, (ix) to Moody’s, S&P or any other nationally recognized
rating agency or (x) to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facility provided for herein. In addition, the Administrative Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to service providers to the Administrative Agent and the
Lenders, including league table providers, in connection with the administration
and management of this Agreement and the other Loan Documents.
For purposes of this Section, “Information” means all information received from
any Obligor or any of its Subsidiaries relating to any Obligor or any of its
Subsidiaries or any of their respective businesses, other than (a) any such
information that is available to the Administrative Agent, any Issuing Lender or
any Lender on a nonconfidential basis prior to disclosure by an Obligor or any
of its Subsidiaries and (b) any such information that is publicly disclosed by
the Borrower in connection with its public filings with the Securities and
Exchange Commission. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 10.13.    Non-Public Information. (a) EACH LENDER, EACH ISSUING LENDER
AND THE ADMINISTRATIVE AGENT ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY
INCLUDE MNPI, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MNPI AND THAT IT WILL HANDLE MNPI IN ACCORDANCE WITH APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY ANY OBLIGOR OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MNPI. ACCORDINGLY, EACH LENDER
AND EACH ISSUING LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MNPI IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
SECTION 10.14.    USA PATRIOT Act. Each Lender hereby notifies the Borrower and
the other Obligors that pursuant to the requirements of the USA PATRIOT Act,
such Lender may be required to obtain, verify and record information that
identifies







--------------------------------------------------------------------------------

106


the Borrower and the other Obligors, which information includes the name and
address of the Borrower and the other Obligors and other information that will
allow such Lender to identify the Borrower and the other Obligors in accordance
with the USA PATRIOT Act.
SECTION 10.15.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.
SECTION 10.16.    No Fiduciary Relationship. The Borrower, on behalf of itself
and its Subsidiaries, agrees that (a) in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, its Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Lenders, the Arrangers, the
Syndication Agent, the Documentation Agents and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Lenders, the Arrangers, the Syndication Agent, the
Documentation Agents or their Affiliates, and no such duty will be deemed to
have arisen in connection with any such transactions or communications, and (b)
the Administrative Agent, the Lenders, the Issuing Lenders, the Arrangers, the
Syndication Agent, the Documentation Agents and their Affiliates may have
economic interests that conflict with those of the Borrower, its Subsidiaries
and their Affiliates, and none of the Administrative Agent, the Lenders, the
Issuing Lenders, the Arrangers, the Syndication Agent, the Documentation Agents
or their Affiliates has any obligation to disclose any of such interests to the
Borrower or any of its Subsidiaries.
SECTION 10.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:







--------------------------------------------------------------------------------

107


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.    







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BORROWER
BEST BUY CO., INC.,
By:
 
/s/ Flavio Costa
 
Name: Flavio Costa
 
Title: Vice President, Treasurer



SUBSIDIARY GUARANTORS


BEST BUY STORES, L.P.,
By: BBC Property Co., its General Partner
 
By:
 
/s/ Flavio Costa
 
Name: Flavio Costa
 
Title: Vice President, Treasurer





BBC PROPERTY CO.,
By:
 
/s/ Flavio Costa
 
Name: Flavio Costa
 
Title: Vice President, Treasurer





BBC INVESTMENT CO.,
By:
 
/s/ Flavio Costa
 
Name: Flavio Costa
 
Title: Vice President, Treasurer







[Signature Page to Five-Year Credit Agreement]







--------------------------------------------------------------------------------







LENDERS
JPMORGAN CHASE BANK, N.A., individually, as Issuing Lender and as Administrative
Agent
by:
 
/s/ Lauren Baker
 
Name: Lauren Baker
 
Title: Vice President








--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, individually and as Issuing Lender
by:
 
/s/ Mila Yakovlev
 
Name: Mila Yakovlev
 
Title: V.P.












--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., individually and as Issuing Lender
by:
 
/s/ Carlos Medina
 
Name: Carlos Medina
 
Title: Vice President












--------------------------------------------------------------------------------







CITIBANK, N.A., individually and as Issuing Lender
by:
 
/s/ Michael Vondriska
 
Name: Michael Vondriska
 
Title: Vice President














--------------------------------------------------------------------------------







Compass Bank dba BBVA COMPASS, individually and as Issuing Lender
by:
 
/s/ Khoa Duong
 
Name: Khoa Duong
 
Title: Vice President










--------------------------------------------------------------------------------






LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Industrial and Commercial Bank of China Limited, New York Branch



by:
/s/ Pinyen Shih
 
Name: Pinyen Shih
 
Title: Executive Director





by:
/s/ Hsiwei Chen
 
Name: Hsiwei Chen
 
Title: VP
















--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
ROYAL BANK OF CANADA



by:
/s/ William Chiu
 
Name: William Chiu
 
Title: Authorized Signatory





by1:
 
 
Name:
 
Title:





























1 The second signature block is for the use of those Lenders that require two
signatures.









--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.



by:
/s/ Thomas Danielson
 
Name: Thomas Danielson
 
Title: Authorized Signatory





by1:
 
 
Name:
 
Title:





























1 The second signature block is for the use of those Lenders that require two
signatures.









--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH



by:
/s/ Vipul Dhadda
 
Name: Vipul Dhadda
 
Title: Authorized Signatory





by:
/s/ Juerg Unterlerchner
 
Name: Juerg Unterlerchner
 
Title: Authorized Signatory


















--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
GOLDMAN SACHS BANK USA



by:
/s/ Rebecca Kratz
 
Name: Rebecca Kratz
 
Title: Authorized Signatory






















--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Bank of the West



by:
/s/ Ole Koppang
 
Name: Ole Koppang
 
Title: Vice President





by1:
 
 
Name:
 
Title:





























1 The second signature block is for the use of those Lenders that require two
signatures.









--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
DBS Bank Ltd.



by:
/s/ Yeo How Ngee
 
Name: Yeo How Ngee
 
Title: Managing Director






















--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Standard Chartered Bank



by:
/s/ Steven Aloupis
 
Name: Steven Aloupis A2388
 
Title: Managing Director 
   Loan Syndications


 
 






















--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Wells Fargo Bank, National Association



by:
/s/ Peter Kiedrowski
 
Name: Peter Kiedrowski
 
Title: Director






















--------------------------------------------------------------------------------





LENDER SIGNATURE PAGE TO
BEST BUY CO., INC. FIVE-YEAR CREDIT AGREEMENT


Name of Institution:
Bank of China, New York Branch



by:
/s/ Haifeng Xu
 
Name: Haifeng Xu
 
Title: Executive Vice President




















